Base DAlcowesHAGRCL Document 1-4 Filed 12/01/20 Page 1 of 12

Multimodal Transport
or Port-to-Port Shipment

 

HAMBURG UD

 

 

 

 

Shipper www.hamburgsud-line.com
JBS SA/SEARA ALIMENTOS LTDA
AV. PALUDO, 155 — INDUSTRIAL, B/L No. (alsoto be used as payment ref.) Booking No.
SEARA -— SC, 89770-000, BRAZIL.
SUDU60ITJO30163A OITJO30163
C.N.P sds 02.9161265-0001-—60 Eiport Relerences
Consignee (‘Not negotiable unless consigned to order”) 0627255 R20—A
TO ORDER.
SD.:
Vessel IMO No.: 9526966
CNPJ-SH: 02916265000160
INTBL: TJ60638H

 

Forwarding AgentReferences

 

Notify Party (See cl. 9)

ZHONGSHAN CITY BENTENGHE WINE
TRADING CO., LTD.

 

 

 

 

 

 

 

 

 

NO.6, WEST 1 STREET, TIANWANG Point and country of origin

ROAD, SHAGANG VILLAGE, EAST

DISTRICT, AHONGSHAN CITY,

GUANGDONG, CHINA. Domestic Routing Instructions / Also Notify/ Agent at Port of Discharge
Place of Receipt * Pre-carriage by*
Part of Loading Ocean Vessel Voyage Originals to be released at Freight payable at

ITAJAT, BRITJ MAERSK LEON 428

ITAJAT, BRITJ ITAJAI, BRITJ (PAID)

Port of Trans-Shipment* Place of Delivery* Mode Load Area Mode Disch. Area

SHANGHAT PORT, CHINA NANSHA NEW PORT, CHINA

PARTICULARS FURNISHED BY SHIPPER :
Marks & Nos.| Cont./Seal Nos. | No. of Pkgs. | Description of Goods | Gross: kip aan
1 - 40' CONTAINER — SHIPPER'S LOAD, STOW, COUNT, WEIGHT AND SEAL

MNBU3809688 1350 CARTONS OF GRADE A FROZEN CHICKEN PAWS 28965.380 KGS 40.000CBM

Seal-Numbers 35G-45G PER PIECE, SEARA BRAND

MLBRO532669 PACKED IN 20 KGS STANDARD CARTONS CONTAINING

00076622/490 4 POLYBAGS OF 5SKGS EACH. —-N.C.M.:0207.14.00

SEARA/ HALAL NW 27090.400 kgs / GW 28965.380 kgs

Tare: 4300 KG Cargo stowed in a refrigerated container

Size:40' Type:RH set at the shipper's requested carrying

Cnt.Ld.:FCLFCL req. temperature of: -22.00 C.

AS PER SHIPPER.

1350 CARTONS 28965.800 KGS 40.000 CBM
FREIGHT AS PER AGREEMENT FRETGHT PREPAID BY SHIPPER

RUC: 9BR01838723100000000000000627255E20
/

Additional export references:
9BRO1838723100000000000000627255E20

 

a Agreement No.(s): RSEC9000160-01078

a

wo

+t Page: lof 1 *
COPY not negotiable

Tariff tem No. Total No. of Pkgs. Declared value (See clause 4.2 (b)) Ne. orig. B/L

 

 

3 SHIPPED ON BOARD: Aer 0

 

 

 

RECEIVED for shipment as specified above in apparent good onder and condition
unless otherwise stated. The Goods to be delivered at above mentioned Port of
Discharge or Place of Delivery, whichever applies, SUBJECT TO Terms and
Conditions contained on reverse side hereof, to which Merchant agrees by accep- 3
ting this Bill of Lading. =

IN WITNESS WHEREOF the number of orginal Bills of Lading-stated on thisside 4 ONV-GL yy
next to this clause have been signed, one of which being accomplished, the others & Dt

to stand void, unless compulsorily applicable law provides othensise. ™

* Applicable only when used for MULTIMODAL TRANSPORTATION. Go ate

   

Place and date of issue Signed 4s Agent for

HAMBURG sUD

  
 

 

ITAJAI 3C BR
1S 0s20

as CARRIER Alianca Navegacao e Logistica Ltda.

2180 74005

 
TERMGesdNDP COMETS ASDEUGAIRRYA Ged 12/01920m RAGE r2eObndZsuciine.com

1. DEFINITIONS

‘Carre? means Hamburg Sadamerkanische Dampfschifilanis-Geseilschalt AS & Oo KG, Willy Brand!-Srale 59-65, 20457 era:
GermanyComimercial Regste: Amtagercht Hamburg HRA. 59448 (nereinatier “Hamburg Sad”), Genera’ Parner Hamburg Sod AVS,
Copenhagen (Denmark), Centale Virksomniedsegster (CVR) No. 32345784. Exeoufive Goad: Seren Skou (CED), Board-of Directors: Jim
Hagemann Snabe (Charman), Executive Board of Hamburg Sidamermanische Danptschitiigtets-Geselschafl A/S & Co 8G: Dr Amt
Vespemann( CEO), Frank Smet (CCO), Jakob Wegge-larsen (CFO).

“Carriage” means he whole or any part of the aperatons and senses underiaien by Carrier in respeci of he Goods covered by tris bat of
fading wheter by water, (and, or ar.

‘Charges’ incudes treaghi, deadreight, demurrage and all expenses and money obligations maurred or payable in accordance vith the
aopicanle tard or fis 08) of fading.

“COGSA" means tne U.S. Carriage ot Goods by Sea Act.

"Container incudes any open or closed container, van, valey, flatbed, flaack, transporl2le tank or any Similar recentacie whaisoeyer used
{0 consoddate tha Goods and any conected equipment.

‘Goods’ mears hie care. mi wholeorgarl, recawed fom the shioner and any Container nol supnged - oon behail of Carer.

“Haque Rules” means fie hiemational Convention for the Unitication of Certain Rules retaing io Bais of Lading of 1924 including the Visby
Amendment and fhe 1979 Protaoal,

“Merchant” includes the booking partly, shipper, consignee, recerver, hoider of this Dil of lading, or any person owning or entitied to
possession of he Goods or of fis bil ofiading, and fie servants and alle and principals of any of these, all ol whom shail be jointy and
severally Sable to Camier iv the payment of al Charges, and for he perrmance of fhe obigations of any of them under tvs biol iading:
‘Subcontractor’ includes he owners, managers, charleres, siol or space charierers, and operators of any Veasel (over than Carrier):
undenying of substitute carriers; stevedores and terminal operators; and any direct or indirect servant, agent, or subcontractor (including
rez own Subcontractors), or any afer party i by oron behalf of Carrier, or whose services or equipment have been used 1D perlom
fis contact whether in contractual priviy wih Camier oF nat.

“vessel” maang (he odean vessel named On the face side hereal, and any substitute vessel, feederstip, barge or other means of conveyance
by water used for he Carriage:

GM" means the venfied gross mass obiained by a method prescribed by SOLAS and any laws in force al ihe port af ioading

2. CARRIER’S TARIFF(S)

Ae temma and conditions of Camers applicable tarts), including but not limited to those perairing to demurrage and detention are
incorporated herein, Copies of the tardiis) or relevant provisions inesect ave obtainabie tom Carrier or the appicabie requiatory body on
request. in ine event of a conic! between the terms and condifions of auch tariti(s) and tis bit of fading, he bi of iading snatl preva

3. CHARGES.

3,1 Charges shail be deemed earned on acceptance of Goods or Containers or afier pacrages jorshigment by Carrier and shall bepaid by

Merchant in full, vilhout ary offset, counterciaim or deduction, Goods andior Vessel or ciner conveyance lost or not lost, and shall be

nor-retumable i ary avert.

e Merchant shai remain responsibie for all Charges, regardiess whether ihe bill of fading be marked, m words or symbols, “Prenaid’, or
caleat.

3.3 hr case-of non-payment of Charges or any oer amount(s) due under this contract, Carrer is enitied to pursue tha relevant amounts)

against Merchant or Goods and Merchant shad alto be fable for iereston any overdue amounts) a wel a9 Carriers reasonable allomeys

‘Bes and expenses incured in cofedcting any amourdis) due.

34 ln arangng for any senices with respect to Goods, Carter shall be considered Merchant’ agent ‘or ail puposes. Charges ard any

Sete a7ges to parties ofher than Carne shail not, many event, be considered nt to Camer,

3.8. Changes for cold treatment are for administration ony and do not impose any resnonsinaity on Carrier for completion or success of ooid

teaimeni as per ihe applicable reguatons,

4, CARRIER’S RESPONSIBILITY
4,7 Excantas otherwise noted herein, Camer shall be responsipie tor loss of or damage to Goods under the following circumstances only:
ia) PORT-TO-PORT SHIPMENT
(1) When Goods have been lost or damaged fram the time of loading an tie Vessel until the ime al discharge trom the Vessel, Carriers
Teemmesniy 6 oy German law making ihe Hague-Rules ara appicable. However, if the bil of fading covers a shipment
to or fom ihe USA,-C Qovems Camer’s responsiidty and sal apply during the time fom loading fe Goods on the Vesse! unt
discharge a3 wel as during af mes betore toading and alter diacharge of the Goods fom ine Vessel.
(2) Camer snail not be responsible tor any fault of its personne: of he Vesae?s crew in cases of damage or loss caused by fire or
explosion on board ihe Vessel ("Five"), or Caused Dy the navigation or management of ine Vessel save tor damage or toss caused vinen
exeouting measures which were api taker in the interest of the Goods ("Error in Navigation’)
(3) Camier shail nol be responsinie for any fault of ofrer parsoné involved in he navigation o management of the Vessel, in narbouley, a pilot
on board of ihe Vessel of the Crew of a tug es et Se oe joss caused by fhe navigaton or the
management of ine Vessel, except for damage or joss caused, when execuling measures, which were predominantly iaken in ine interest ot
fhe Goods (Error in Navigator’),
(4) Carrier is not deemed to have custody of fie Goods before wading and after discharge, and Came is not responsible for acts or
omissions of a ierminal operator to which the Goods were submitied efiher by Carrier or by Merchant
(b) MULT MODAL TRANSPORT
(1) iti@estabsshed fat joss or damage to Goods occured during fe portc-port leg, Carner’s responsibilty is governed by clause 4.143)
and if itis estabished that loss or damage to Goods ocoured dure ay cites jeg, ihe law applicable to.such leg of ransport shall appy
exoaot that # the billot lading Soak asinine foorfron hme USA, CO: Shall aopy for af legs of transport It ihe law fius appiicabies
not compusory Care's hability shalinever exceed 2 Special! Drawing Rights ("SDR") per kilo of gross weignt of Goods lost or damaged,
(2) tS not established during which leg of transport iss ot or damage to Goods has occured, Carriers lisbilty shall be determined in
accordance with Geman law incoporaing fe Haque Rules, except for shipments to-or fram the USA in which case COGSA shail apply,
Unies otherwise provided for herein, inna event shall the liability of Camier exceed 2SDR per kilo of gross weight of Goods iost or damag
42 LIMITATION OFLIABLITY
4a) In no event shall Carriers Kabilty under or i consecton with this bal of tading exceed 2 SDR per ilo of the gross weight of the Goods ios
scene. except that ii COGSA anpies, lability shail not exceed: US$ 500 per package or per cusiomary freight unit, as he case may be.
(0) The imiations of lisbaty provided herein apply urvess the nature and valve of the Goods have been declared by Merchant prior to
Sioment and inseried in ine box “Declared vaiue’ and extra ireight paid if required. In no event shall ihe limitaion amount excesd ihe
decigred vatue and nothing herein shal be consirved a8 a waiver of imitation.
{c) The temms-and conditions in Carrier's tantiia) and here (inctudng fhe limitation of GanMy of US$ 500 oe package or per customary
freight unit and law and jurisdiction clauses in ins bill of tading) shall apply to ai muflimodal shepmenis arignating in fe USA uniess
Merchant selects tull value Carmack Gabildy coverage under 49 U.S.C. § 17706 by nofitying Carrier at fre fime of booking the Goods and
pees eae Carmack feignt rate obigined tram Camer

Mi EQUS PROVISIONS
(a) Deay: Carsier does notundertake that Goods or any doouments relating thereto will arrive at a partioular ime at the Pori of Discharge or
af he Pace of Detivery and Carrier shail not under any clroumstances whatsoever De Gate for any direct, indirect or consequential logs or
damage caused by delay, unless such delay ves caused by Carrer, ts servants or agenis with the intention to cause damage, ortecateiy
or wilh inowiedge that such damage would probably result If Carter nevernetess shalt be held legally Sabie for any loss or damage
by delay, such Haiity shal in ro event exceed 3 (tree) times fhe treght paid.
(0) Except as provided herein, underna circumstances shall Carrier be liable for any indirect or consequeniis! loss or damage or for any logs
of profit or Qusiness from any cause whatsoever, unless such joss or damage was caused by Camer, is servants or agents wih the injention
fo cause damage, cr recklessly or with krowedge that auch damage would orobably result.
{c) The ibertes, as defenses, immunifes, aemotons, limiations of and excnerations fom Gability of whatsoever nature, provided in Tis
Dil of iading, or under statute, shall apply inany action or proceeding agains! Carier whether founded in contract, ton, baliment or ofherwige:
{d) Gamer shalt, notwithstanding wwton legeiation is appicable hereunder, be entited to the benefit of Sections 40501 through 30511, Tite
46, U5. Code-a3 may be anened as if (he same were expressy set out herein, including but not limited to the Limiation of Lignilly Act and
Fae Statute.
(2) Caerier shall have no fabilly whaisoever arising oul of or connection with te acts of any person (not employed oF instruct ny Carrie)
who urigvduty, by the use of force or threats ofany kind, damages, seizes, or exercises conirol over te Goods, over any Sudconiractor, or
over ary means of Fansporiation oF sirage of fhe Goods.

5. SUBCONTRACTING

(a) Garrier shail be entted to sub-conact on a fems ine whore: or any part of the Carriage, loading; unioading, ‘storing, warehousing or
2 Pern whatsoever a5 wel 23 any and all duties whatsoever undertacen by if irineiation ip the Goods or Coniainers or in perrmance

‘ins contrac.

(b) Mo Subcontractor shail in any cltcunstances ne under any Gabiily whatsoever 0 Merchant for any loss, damage or delay whether anging
OF resulting directly or indirectly trom ary act, negiect or defauil on the Suoconfactors part, and Merchant underiakes thai no ciaim or
@legation, whether in contract, baiment, tori, or otherwise, shall be made agains! any Suboonfaclor seeing to impose fabity
whalsoever in connection with his confact If any such claim or aegation shoud feito be made, Merchant wil indemnify Carrier

againal ail consequences thereof,
(c) Wihiout prejudice to the foregoing, every Bberly, exemption, limiation ol and exoneraion fom Badilly condifon, right, defense and
" , i ding ven nttoentorce ee jurisdiction provision comlained herein snail aiso be

immunity contained herein or i jo Carer
available joand extend i every Subcontaciorand Vessel which shall be ertiled to enforce same against Merchant,

6. METHODS AND ROUTES OF CARRIAGE
6.1 Carrer may atany time and witout noted to Merchant:
(a) Use any means of transport (water, land and/or ai) or slorage whatsoever;
(0) Transfer the Goods from one conveyance to another including transshipping or carrying fem on a Vessel other than the Vesseinamed on
fhereverse side hereol or by any ciner means of tranaport or conveyance whatsoever;
(co) See with or without pols, proceed by any roule, piece or port, ints discretion and at any speed and in any order, and omit, proceed to or
slay at any pisce or port whatsoever, whether scheduled ornat,
(d) Load ard uroad the Goods at any alaoe or port (whether or not any such ocr is named.on the reverse side hereof as the portof loading
of port or dechae) and store the Goods at any such port or glace;
(2) Terminate the Tangooriation and discharge Goods or Containers, and require Merchant to take detvery, Upon Merchant's faltue ta do sa,
Camier can take any measures including devanning, sefing, disposing or siaring the Goods at ris and expange of Merchant and Goods;
(f) Quen any Corianer to mepect fie corients, and f @ appears thal ariy part heveot cannot safely or on he camed, either at all or
without inouring addtional expense, Carrier may terminate fie tanaooriaton and/or now any reasonable addifional-experises to coninue
Garage at Merchants risk and expense:
cary livesfock, explosives, munitions, warlike stores, dangerous or hazardous Goods or lawlul Goods of any and a8 kinds; and/or

i) Comply wit ary orders, directors or recommendations qven by any govemmentor aufionly,
6.2 The liberties sel out in 6.1 above may be mvaked by Camer for any Qutpose whatsoever and whetierornot connected wih ihe Camage
of the Goods, cluding bul not limfed to oading or unioading he Goods, burkering, repairs andor dry docaing af te Vessel. Anything done
in accordance with clause 6.1 or ary delay arising feretrom (i) shall be deemed within the oontactual Carriage and shail not be a dewiation
ard (i) Carre: shall be entitled to ful Charges and any addilional trent, storage ard al ofier expenses related Ineretp inourred lay of on
ehad of Carrier, all of wich shall-be due and owing from Merchant, and Carlier shall havea len on fe Goods for same.
7. MATTERS AFFECTING PERFORM
tt at ary time the Carriage (whether commenced or nat) & or 6 lel) 0 be-alfected by any hindranog, rex, danger, detay, difliculty or
disadvantage of any Kind and however ansing, including bul not limited to Acts of God. disruntion in ishor, war, cive commotion, pottical
unvest, pitacy, act of terorgm, and threat thereat, which Cannot be-avorded by the exercise of reasonable endeavors (and even though the
Groumsiances affecting nerarmance hereunder exisied al he fe this contract was entered into or when the Goods were received for
Carriage), Carrier may, al its sole discretion and without prior notice to Merchant, ether:
(1) Camry he Goods tothe contacted pce of discharge or place of delivery, wricheveris applicable, by ar alternative route to fial indicated

on the reverse side hereof or thal which i usual for Goods consigned to that port of discharge or place of delivery and shall be enttied to
charge such addifonal eight a3: Camer may determine: or

(2) Suspend the Carriage al the Goods and store them ashore or afloat under fese terms and conditions and endeavor to forward them as
sor a5 feascnanly possibe and shall be entitied to such storage ousis and additional freight a5 Cariermay determine: or

(3) abandon the Carriage of he Goods and place them at Merchant's disgosal at any place or port which Camer may deem sale and
comerient, whereupon ine responsiblity of Carrier insespectal such Goods shall cease. Camer shall neverlneless be ented to dull freagnt
on the Goods received for the Carriage a well a5 any additional costs. and Charges of the Carriage to, and detvery and storage ai, such
pizce or por,

Carfier election i use an atiemative route or to suspend the Camiage under fis clause. shal not prejudiog Camer’s ght to subsequentiy to
abandon he Carriage

8. DECK CARGO

Goods, whether containerized or not, may be camied on or under deck without notice to Merchant and at Camier 5 sole option, and Merchant
exoessty agrees that: (i) Coriainess carted on deck are considered jor all ‘egal purposes to be stowed under deck: (i) Carrier shail not be
required to Tole, mark or-stamp on the bié of lading any statement of such on deck Carriage: {) Carriage of Goods on deck not in
Coniainer(s) solely al Merchants ris: (iv) Carrier ig nol regponsitie for any expense, joss, damage or delay to the Goods resulling trom
Carriage on deck; (vy Carriage at Goodson deck is subject to all tems and conditions of tris bil of fading

9. DELIVERY

9.1 Neither Carrier nor any Subcontractors are obliged to irtorm Merchant or Notty Parly of Vesselsestimated or actus’ date ortime of arrival,
and 4 given, such information shall be considered gratuitous.

92 Merchant sia take deinery of the Goods witiin fe ime provided in Carrier's appticable Taritts), tf Merchant tats to do so, Carer may
without notice lake any regsoriable measue a1 Merchant's soe ik and expense, mcluding devanning, selling, dsposing, or storing fhe
Goods. Such measures snail conatiule due delivery hereunder and ali Rapiily whalsoever of Camier in respact of he Goods shat cease,
9.3 After discharge ot he Goods, Carrey shall nol He resparisinie for any claims, loss, Eabaty penaties, d je, delay, fines, altorney fees,
costs, andor expenses: (i) arsing out of ihe Goods oy fhe qusiody af Customs or ofier authority and/or fi) in the event the Goods are
mpropeny released or detivered by Customs or ciher auinorty to a find party without fie consent of Carrier

10. NOTICE OF CLAIM AND TIME TO SUE

It notice of loss, damage oF claim is not giver at time of diachargefemoval of. Goods by Merchant o, if not then apparent, wilrin 3 (lnvee)
consecutive days theratter, apresumption of discharge delivery in good order siall ange. In ary event, Carrier sia! be discharged from al
liability whatsoever inrespect of the Goods, including ary claims for indemnity oF contribution, uniess sul s Drought within | (one) year aller
them detivery of the date when they should have been delivered, prowded however that if a shorter period tor commencement of sud applies
under anplicaiie law, ary lability whatsoever of Carer shall cease uriess suil Drought wihin such shader period,

11. CARRIER’S LIEN

Carrer shal havea fen on Goods and any Charges and documents reiaiing hereto for afl sums due under this contract or any ofver contract
of underiaking to which Merchant was party or oinervse involved, which lien shall aso extend to General Average cont tutors, savage and
cost of recovering Suchisums, inclusie of alloney fees, and shai survive delwery, Sudh Sen may be enforced Oy Carrier Dy public or private
$6 ai expenee of and withoutnofice 19 Merchani,

12. MERCHANTS RESPONSIBILITY

12.1 Merchant warrants thal in agfeeing to ie tema and condilions hereal, he is, or has the authonty of the person owning or eniitied to he
possession of the Goods-and iris bal of lading, Merchant further warrants that: (i) the oartioulars relating 1 the Goods as set out on he
reverse hereot have Deen checked and thal auoh parboulars, and any otter paricuiars fumisied by of on hehail ol Merchant are adequate
and comect, and (if) thas compiled with all statutes, ordinances, requiations and requirements of whalsoever nature relative to he Goods,
Coniainers o other packages, is/fer documentation or in any other way relating thereto,

12.2: Merchant acknowledges that carriage of bullon, precious metals of minerals, diamonds, mrecious of semi-precious stones or coinage,
arworks, eacpes ey OF rare oF precious attelacis, documenis. of value inciuding Out not irmded to cumency notes, bonds, bearer
documents, negotiable instruments, bark drafts, checks, or payment orders, is subject to. particulars tumished wih the booking of the Goods
and Camiers writen approval prior to shipment

123 The party peo ae Siomenis shall orovide the VGM of each Container to fe Carrier nol ister han the VGM-Cut-oll-Date ina format
Qursuant fo wv hamburgsucl ine, com howtovgn. Nori-complance herewith will bar he Carrier ftom joading the Container on the intended
Vessel, inwhich cage: the Carner shal he entited o demurrage, detenton and / or storage fees under the apnscable Tarift. The booking party
shail aigo be fab'e to fe Carrier tor any costs, damages and fees resulting tram such nov-complance, Same anplies to he stone ad hie
Congignee named averigat to the exlent fey ave liable under the anpicabie law.

124 Whena Container ig stufied by or on behalf ot Merchant, such Container shall be deemed shipped as “Shinners weight, wad, stow,
count and sear” and Camier suai not be Eebie for loss of or damage tp fie Goods caused by fhe: (:) manner in which Container has been
stuffed: (i) unsuitability of Goods for Carriage in Containers, or (il) Merchant's tailwe to seal he Container at the commencement of Carriage.
Merchant agrees Camer haa no reasonable meane of checking quantity, weight, conditon, identity a existence of contents or manner in
which js ave stutfed, stowed and seoured within Container cr brea¥bulk cargo s packaged, or fal same @ accurate or proper,

125 When a Container S supoted by Carrer and has been stulfed by or on behalf of Merchant, Carer shal not be fate for loss of or
damage to fie Goods caused by the unsultabilly or detective condition of the Container which would have been apparent upon reasonable
napecton by Merchant at or onor io ime Conlainer was stulled. il & ine Merchants obagation io-set andar check fial ine lemperature
coniross-on the container are at fhe required camying temperature and to propeny sel the ventilation / gaa sevel (CO2/02) settings.

126 In absence of awnitten request to he contrary, Camer ig not under an obigatonio provide a Container of ary particular type or quality,
127 When any Container is owned of leased by Carrier, Merchant shall be fabie, at tarifl rates, for any delay £ time alowed for the use
of such Container, and for ary loss, damage or expense incurred by Carnie: as a resull of fale 1 return the Conlainer 10 Canrier in sound
condition and siate of cieaniiness as when fecesed, even if a condition caused by Goods does not fer maritesi tse! and/or reguits iniags,
damage of expense ata subsequent ime. Payment ferefor is dua upon presentation of written cost estimates.

128 Carer 8 committed ib he concept of supply chain securily. Merchant ensures the sealing of ali packed Containers immediately after
stulling iscommleted and betow placing them at Carrier's disposal tor al destinafons, Only hgh spotty seas musi be used. Al seas must
meet fie spectications tr high secunty seats ssued oy the International Organization tor Sianderdization under SO/PAS 17742 and any
subsequent amendment or new defiition thereat.

129 When a Container @ supplied by Merchant, Merchant warrants that: Ve Container complies wih CSC, ISO standards and al
appicabie ules and ee estanished by IMG or other competent authorities or bodies, and (i) fie Container{s) meet or exceed
apnicabie slacking weight and racking test minimums.

12.10 Merchant shall be lisbie jor and shall indemnity, defend and hold Carierharmess against all cgims, logs, liability, penalties, damage,
delay, tines, attomey tees, cosis, andor expenses arising fom any faire of Merchant io comply wih fhe above mentioned obligations or
oferwise provided nm ths bal of nas Or in ary way related to the Goods of Conlainer or which resulls from the acts or omission of
Merchant, ds ageris of servants or trad partes for wion Merchant, its agenis or senants ave responsibie,

13. DANGEROUS OR HAZARDOUS GOODS
13.1 No Goods which are or may become dangemus, hazardous, llammable, expose, noxious or damaging (including radioactive
maternal), of which are or may become fable fo damage any perain or properly whatsoever, regardiess of whelher such Goods are fisted in
any inter nationai or national code, convention, sting or fave, shal be tendered 10 Carder for Camiage without its express congent in writing
and withoul distinctly maning the Goods and the Container or other covering on tiequtside 90 a5 io dicate fe nature and character ol any
such Goods and so as to comply with any appiicabie iaws, requiaions or requirements. tt any such Goods ate delivered to Carrier without
auch wntien consent anid marking, oF iin ine opinion of Carrier he Goods are qr are liane fo become of a dangerous, hazardous, flammabie,
exmiosive, noxious oF damaging Nature, the same may al ary fime or piace be unioaded, destroyed, disposed of abandaned or rendered
hammiess without compensation to Merchant
13.2 Merchant underiaxes fiat such Goods are packed ina manner adequate to withstand ihe risk of Carriage having regard to theirnature
ae cape with all ws, requistions or quirements which may De anpscabie 10 The Goods of Carriage inciuding IMDG Code, ADR,
ai ,
13.3 Merchant shall indemnity and delend Camier agains! all claims, toss, Rablity damage, deiay fines, attorney lees, costs, and/or expenses
anging trom or related to fe Carriage af such Goods and/or breack of any of fhe warranties and obligations provided herein wheiher or not
Merchant was aware of fhe nature of such Goods,

14, REEFER CONTAINERS
Containes with temperalure- or almospnere-contntied apparatus wil not be furished uniess expressiy contacted tor in writing at time ot
booking and, when jumisied, may eniail increased Charges. In absence of an express request, it shallbe conclusively presumed thal use ot
a dry Coniainer is appropriate for he Goods. Merchant must provide Carrier wih desired set-iemperatue when delivering Containers to
Carrer. Carrer shall not beresponsinie tor: (the functoning of emper ature of aimosphere-controted Containers not supped by Carrier or
relaied companies or (8) the consequences of he Goods, when placed in any Container, beng at ahigher temperature than that required tor
the Carriage (hot stulling} cr (fi) the recording of temperatures in any form. The Carer does not accent ip comply wih any goverimentai
fam of protoca, |
Hierehant acknowledges thal temperature or atmosahere-contrated Containers are not designed to freeze down cargo which has not been
presented tor stuffing af or below ita designated carrying emperatureorto montor and contol humidity levels, sibel a selfing tactity exists,
that humidty & influenced by many extemal factors and Camier does not quarantee te maintenance of ariy intended ‘evel of humidity
inside any Coniainer,
Merchant acknawiedges fist Goods, which require retrigeraiion, ventilation or other spacialized attention, were nat ventied by Carer, when
received, as being af fe carrying temperature, humidity level of ofier condition designated by Merchant,

15. BOTH-TO-BLAME COLLISION CLAUSE
The Bothto-Bame Collision Cause published by the Batic and Intemational Maritime Councd and obiainabie from Carrier orits agents upon
request 8 hereby incomorated herein.

16. GENERAL AVERAGE

16.1 General Average shall be adjusted, sated and settied acourding to York-Antwerp Rutes 2016, Merchant shall gve such cash deposi ar
offer secunly 25 Camier ve deem sufficient to cover estimated General Average continulion of Goods Delore deivery 25 Carrier requires,
or, if not so required, within 3 (three) montis ot detvery of Goods, wheiher or nal at ihe time of detvery Merchant had noice ot Carers den,
Carrier shall De under no obtgation i exercise any lien for General Average contmuton due tram Merchanis),

162 Cargo’s contribution in General Average shall be pad even when such Average & result of faull, negieot or error of the Master, pilot,
Offloers or crew: The New Jason Ciause published by ine Batic and Intematonai Mariime Counca and chianab je tom Carrier or its agents
upon request is hereby incomarated herein.

17. LAW AND JURISDICTION

Uniess othervése provided herein, any claim, dispute, suitor proceeding arising under or retafing 10 this ba of lading shal be qovemed by
the laws of Germany and subjectio he exclusie jurisdiction of ihe cow's of the Cay of Hamburg, except fal at Garner's soe ciotion, it may
Commence proceedings against Merchant al any court or inbunal having jurisdiction,

18. NON-WAIVER AND SEVERABILITY !

18.1 No Servant oF agen ot Carer shall have the power to waive or vary any of fre tems hereat uniess such waiver or variabon i in wetting
and.is specticaty authorized or ratified in writing by an officer or drecior of Carrier having-actua! authority to Dind Carer to such waiver or
vatialion.

182: Nothing here shall operate to deprive Camer of any staluiory protecton or detense, immunity, exempton, limiation of or exonecafion
from fabilty contained in anoécahle laws

18.3 The terms and conditions of ths bil of tading (including hase of fhe applicabie tanfi(s)) are senarabie, and if any partor tem @ hed
invalid, such hotding shall not atiect the vatdity or eniorceabiily of any afer part or term hereat.

HS Gt 01-19 - 742389
Base DAlcowesHAGRCL Document 1-4 Filed 12/01/20 Page 3 of 12

Multimodal Transport
or Port-to-Port Shipment

 

HAMBURG UD

 

 

 

 

Shipper www.hamburgsud-line.com
JBS SA/SEARA ALIMENTOS LTDA
AV. PALUDO, 155 — INDUSTRIAL, B/L No. (alsoto be used as payment ref.) Booking No.
SEARA -— SC, 89770-000, BRAZIL.
SUDU601TJ030163B OITJO30163
C.N.P sds 02.9161265-0001-—60 Eiport Relerences
Consignee (‘Not negotiable unless consigned to order”) 0627255 R20—A
TO ORDER.
SD.:
Vessel IMO No.: 9526966
CNPJ-SH: 02916265000160
INTBL: TJ60638H

 

Forwarding AgentReferences

 

Notify Party (See cl. 9)

ZHONGSHAN CITY BENTENGHE WINE
TRADING CO., LTD.

 

 

 

 

 

 

 

 

 

NO.6, WEST 1 STREET, TIANWANG Point and country of origin

ROAD, SHAGANG VILLAGE, EAST

DISTRICT, AHONGSHAN CITY,

GUANGDONG, CHINA. Domestic Routing Instructions / Also Notify/ Agent at Port of Discharge
Place of Receipt * Pre-carriage by*
Part of Loading Ocean Vessel Voyage Originals to be released at Freight payable at

ITAJAT, BRITJ MAERSK LEON 428

ITAJAT, BRITJ ITAJAI, BRITJ (PAID)

Port of Trans-Shipment* Place of Delivery* Mode Load Area Mode Disch. Area

SHANGHAT PORT, CHINA NANSHA NEW PORT, CHINA

PARTICULARS FURNISHED BY SHIPPER :
Marks & Nos.| Cont./Seal Nos. | No. of Pkgs. | Description of Goods | Gross: kip aan
1 - 40' CONTAINER — SHIPPER'S LOAD, STOW, COUNT, WEIGHT AND SEAL

MNBU4090285 1350 CARTONS OF GRADE A FROZEN CHICKEN PAWS 28965.380 KGS 40.000CBM

Seal-Numbers 35G-45G PER PIECE, SEARA BRAND

MLBRO579992 PACKED IN 20 KGS STANDARD CARTONS CONTAINING

00073579/490 4 POLYBAGS OF 5SKGS EACH. —-N.C.M.:0207.14.00

SEARA/ HALAL NW 27090.400 kgs / GW 28965.380 kgs

Tare: 4340 KG Cargo stowed in a refrigerated container

Size:40' Type:RH set at the shipper's requested carrying

Cnt.Ld.:FCLFCL req. temperature of: -22.00 C.

AS PER SHIPPER.

1350 CARTONS 28965.800 KGS 40.000 CBM
FREIGHT AS PER AGREEMENT FRETGHT PREPAID BY SHIPPER

RUC: 9BR01838723100000000000000627255E20
/

Additional export references:
9BRO1838723100000000000000627255E20

 

a Agreement No.(s): RSEC9000160-01078

a

wo

+t Page: lof 1 *
COPY not negotiable

Tariff tem No. Total No. of Pkgs. Declared value (See clause 4.2 (b)) Ne. orig. B/L

 

 

3 SHIPPED ON BOARD: Aer 0

 

 

 

RECEIVED for shipment as specified above in apparent good onder and condition
unless otherwise stated. The Goods to be delivered at above mentioned Port of
Discharge or Place of Delivery, whichever applies, SUBJECT TO Terms and
Conditions contained on reverse side hereof, to which Merchant agrees by accep- 3
ting this Bill of Lading. =

IN WITNESS WHEREOF the number of orginal Bills of Lading-stated on thisside 4 ONV-GL yy
next to this clause have been signed, one of which being accomplished, the others & Dt

to stand void, unless compulsorily applicable law provides othensise. ™

* Applicable only when used for MULTIMODAL TRANSPORTATION. Go ate

   

Place and date of issue Signed 4s Agent for

HAMBURG sUD

  
 

 

ITAJAI 3C BR
1S 0s20

as CARRIER Alianca Navegacao e Logistica Ltda.

2180 74005

 
TERMGesdNDP COMETS ACS ASDEUGAIRRYAGiEed 12/01920 RAGE A ObndQsuciine.com

1. DEFINITIONS

‘Carre? means Hamburg Sadamerkanische Dampfschifilanis-Geseilschalt AS & Oo KG, Willy Brand!-Srale 59-65, 20457 era:
GermanyComimercial Regste: Amtagercht Hamburg HRA. 59448 (nereinatier “Hamburg Sad”), Genera’ Parner Hamburg Sod AVS,
Copenhagen (Denmark), Centale Virksomniedsegster (CVR) No. 32345784. Exeoufive Goad: Seren Skou (CED), Board-of Directors: Jim
Hagemann Snabe (Charman), Executive Board of Hamburg Sidamermanische Danptschitiigtets-Geselschafl A/S & Co 8G: Dr Amt
Vespemann( CEO), Frank Smet (CCO), Jakob Wegge-larsen (CFO).

“Carriage” means he whole or any part of the aperatons and senses underiaien by Carrier in respeci of he Goods covered by tris bat of
fading wheter by water, (and, or ar.

‘Charges’ incudes treaghi, deadreight, demurrage and all expenses and money obligations maurred or payable in accordance vith the
aopicanle tard or fis 08) of fading.

“COGSA" means tne U.S. Carriage ot Goods by Sea Act.

"Container incudes any open or closed container, van, valey, flatbed, flaack, transporl2le tank or any Similar recentacie whaisoeyer used
{0 consoddate tha Goods and any conected equipment.

‘Goods’ mears hie care. mi wholeorgarl, recawed fom the shioner and any Container nol supnged - oon behail of Carer.

“Haque Rules” means fie hiemational Convention for the Unitication of Certain Rules retaing io Bais of Lading of 1924 including the Visby
Amendment and fhe 1979 Protaoal,

“Merchant” includes the booking partly, shipper, consignee, recerver, hoider of this Dil of lading, or any person owning or entitied to
possession of he Goods or of fis bil ofiading, and fie servants and alle and principals of any of these, all ol whom shail be jointy and
severally Sable to Camier iv the payment of al Charges, and for he perrmance of fhe obigations of any of them under tvs biol iading:
‘Subcontractor’ includes he owners, managers, charleres, siol or space charierers, and operators of any Veasel (over than Carrier):
undenying of substitute carriers; stevedores and terminal operators; and any direct or indirect servant, agent, or subcontractor (including
rez own Subcontractors), or any afer party i by oron behalf of Carrier, or whose services or equipment have been used 1D perlom
fis contact whether in contractual priviy wih Camier oF nat.

“vessel” maang (he odean vessel named On the face side hereal, and any substitute vessel, feederstip, barge or other means of conveyance
by water used for he Carriage:

GM" means the venfied gross mass obiained by a method prescribed by SOLAS and any laws in force al ihe port af ioading

2. CARRIER’S TARIFF(S)

Ae temma and conditions of Camers applicable tarts), including but not limited to those perairing to demurrage and detention are
incorporated herein, Copies of the tardiis) or relevant provisions inesect ave obtainabie tom Carrier or the appicabie requiatory body on
request. in ine event of a conic! between the terms and condifions of auch tariti(s) and tis bit of fading, he bi of iading snatl preva

3. CHARGES.

3,1 Charges shail be deemed earned on acceptance of Goods or Containers or afier pacrages jorshigment by Carrier and shall bepaid by

Merchant in full, vilhout ary offset, counterciaim or deduction, Goods andior Vessel or ciner conveyance lost or not lost, and shall be

nor-retumable i ary avert.

e Merchant shai remain responsibie for all Charges, regardiess whether ihe bill of fading be marked, m words or symbols, “Prenaid’, or
caleat.

3.3 hr case-of non-payment of Charges or any oer amount(s) due under this contract, Carrer is enitied to pursue tha relevant amounts)

against Merchant or Goods and Merchant shad alto be fable for iereston any overdue amounts) a wel a9 Carriers reasonable allomeys

‘Bes and expenses incured in cofedcting any amourdis) due.

34 ln arangng for any senices with respect to Goods, Carter shall be considered Merchant’ agent ‘or ail puposes. Charges ard any

Sete a7ges to parties ofher than Carne shail not, many event, be considered nt to Camer,

3.8. Changes for cold treatment are for administration ony and do not impose any resnonsinaity on Carrier for completion or success of ooid

teaimeni as per ihe applicable reguatons,

4, CARRIER’S RESPONSIBILITY
4,7 Excantas otherwise noted herein, Camer shall be responsipie tor loss of or damage to Goods under the following circumstances only:
ia) PORT-TO-PORT SHIPMENT
(1) When Goods have been lost or damaged fram the time of loading an tie Vessel until the ime al discharge trom the Vessel, Carriers
Teemmesniy 6 oy German law making ihe Hague-Rules ara appicable. However, if the bil of fading covers a shipment
to or fom ihe USA,-C Qovems Camer’s responsiidty and sal apply during the time fom loading fe Goods on the Vesse! unt
discharge a3 wel as during af mes betore toading and alter diacharge of the Goods fom ine Vessel.
(2) Camer snail not be responsible tor any fault of its personne: of he Vesae?s crew in cases of damage or loss caused by fire or
explosion on board ihe Vessel ("Five"), or Caused Dy the navigation or management of ine Vessel save tor damage or toss caused vinen
exeouting measures which were api taker in the interest of the Goods ("Error in Navigation’)
(3) Camier shail nol be responsinie for any fault of ofrer parsoné involved in he navigation o management of the Vessel, in narbouley, a pilot
on board of ihe Vessel of the Crew of a tug es et Se oe joss caused by fhe navigaton or the
management of ine Vessel, except for damage or joss caused, when execuling measures, which were predominantly iaken in ine interest ot
fhe Goods (Error in Navigator’),
(4) Carrier is not deemed to have custody of fie Goods before wading and after discharge, and Came is not responsible for acts or
omissions of a ierminal operator to which the Goods were submitied efiher by Carrier or by Merchant
(b) MULT MODAL TRANSPORT
(1) iti@estabsshed fat joss or damage to Goods occured during fe portc-port leg, Carner’s responsibilty is governed by clause 4.143)
and if itis estabished that loss or damage to Goods ocoured dure ay cites jeg, ihe law applicable to.such leg of ransport shall appy
exoaot that # the billot lading Soak asinine foorfron hme USA, CO: Shall aopy for af legs of transport It ihe law fius appiicabies
not compusory Care's hability shalinever exceed 2 Special! Drawing Rights ("SDR") per kilo of gross weignt of Goods lost or damaged,
(2) tS not established during which leg of transport iss ot or damage to Goods has occured, Carriers lisbilty shall be determined in
accordance with Geman law incoporaing fe Haque Rules, except for shipments to-or fram the USA in which case COGSA shail apply,
Unies otherwise provided for herein, inna event shall the liability of Camier exceed 2SDR per kilo of gross weight of Goods iost or damag
42 LIMITATION OFLIABLITY
4a) In no event shall Carriers Kabilty under or i consecton with this bal of tading exceed 2 SDR per ilo of the gross weight of the Goods ios
scene. except that ii COGSA anpies, lability shail not exceed: US$ 500 per package or per cusiomary freight unit, as he case may be.
(0) The imiations of lisbaty provided herein apply urvess the nature and valve of the Goods have been declared by Merchant prior to
Sioment and inseried in ine box “Declared vaiue’ and extra ireight paid if required. In no event shall ihe limitaion amount excesd ihe
decigred vatue and nothing herein shal be consirved a8 a waiver of imitation.
{c) The temms-and conditions in Carrier's tantiia) and here (inctudng fhe limitation of GanMy of US$ 500 oe package or per customary
freight unit and law and jurisdiction clauses in ins bill of tading) shall apply to ai muflimodal shepmenis arignating in fe USA uniess
Merchant selects tull value Carmack Gabildy coverage under 49 U.S.C. § 17706 by nofitying Carrier at fre fime of booking the Goods and
pees eae Carmack feignt rate obigined tram Camer

Mi EQUS PROVISIONS
(a) Deay: Carsier does notundertake that Goods or any doouments relating thereto will arrive at a partioular ime at the Pori of Discharge or
af he Pace of Detivery and Carrier shail not under any clroumstances whatsoever De Gate for any direct, indirect or consequential logs or
damage caused by delay, unless such delay ves caused by Carrer, ts servants or agenis with the intention to cause damage, ortecateiy
or wilh inowiedge that such damage would probably result If Carter nevernetess shalt be held legally Sabie for any loss or damage
by delay, such Haiity shal in ro event exceed 3 (tree) times fhe treght paid.
(0) Except as provided herein, underna circumstances shall Carrier be liable for any indirect or consequeniis! loss or damage or for any logs
of profit or Qusiness from any cause whatsoever, unless such joss or damage was caused by Camer, is servants or agents wih the injention
fo cause damage, cr recklessly or with krowedge that auch damage would orobably result.
{c) The ibertes, as defenses, immunifes, aemotons, limiations of and excnerations fom Gability of whatsoever nature, provided in Tis
Dil of iading, or under statute, shall apply inany action or proceeding agains! Carier whether founded in contract, ton, baliment or ofherwige:
{d) Gamer shalt, notwithstanding wwton legeiation is appicable hereunder, be entited to the benefit of Sections 40501 through 30511, Tite
46, U5. Code-a3 may be anened as if (he same were expressy set out herein, including but not limited to the Limiation of Lignilly Act and
Fae Statute.
(2) Caerier shall have no fabilly whaisoever arising oul of or connection with te acts of any person (not employed oF instruct ny Carrie)
who urigvduty, by the use of force or threats ofany kind, damages, seizes, or exercises conirol over te Goods, over any Sudconiractor, or
over ary means of Fansporiation oF sirage of fhe Goods.

5. SUBCONTRACTING

(a) Garrier shail be entted to sub-conact on a fems ine whore: or any part of the Carriage, loading; unioading, ‘storing, warehousing or
2 Pern whatsoever a5 wel 23 any and all duties whatsoever undertacen by if irineiation ip the Goods or Coniainers or in perrmance

‘ins contrac.

(b) Mo Subcontractor shail in any cltcunstances ne under any Gabiily whatsoever 0 Merchant for any loss, damage or delay whether anging
OF resulting directly or indirectly trom ary act, negiect or defauil on the Suoconfactors part, and Merchant underiakes thai no ciaim or
@legation, whether in contract, baiment, tori, or otherwise, shall be made agains! any Suboonfaclor seeing to impose fabity
whalsoever in connection with his confact If any such claim or aegation shoud feito be made, Merchant wil indemnify Carrier

againal ail consequences thereof,
(c) Wihiout prejudice to the foregoing, every Bberly, exemption, limiation ol and exoneraion fom Badilly condifon, right, defense and
" , i ding ven nttoentorce ee jurisdiction provision comlained herein snail aiso be

immunity contained herein or i jo Carer
available joand extend i every Subcontaciorand Vessel which shall be ertiled to enforce same against Merchant,

6. METHODS AND ROUTES OF CARRIAGE
6.1 Carrer may atany time and witout noted to Merchant:
(a) Use any means of transport (water, land and/or ai) or slorage whatsoever;
(0) Transfer the Goods from one conveyance to another including transshipping or carrying fem on a Vessel other than the Vesseinamed on
fhereverse side hereol or by any ciner means of tranaport or conveyance whatsoever;
(co) See with or without pols, proceed by any roule, piece or port, ints discretion and at any speed and in any order, and omit, proceed to or
slay at any pisce or port whatsoever, whether scheduled ornat,
(d) Load ard uroad the Goods at any alaoe or port (whether or not any such ocr is named.on the reverse side hereof as the portof loading
of port or dechae) and store the Goods at any such port or glace;
(2) Terminate the Tangooriation and discharge Goods or Containers, and require Merchant to take detvery, Upon Merchant's faltue ta do sa,
Camier can take any measures including devanning, sefing, disposing or siaring the Goods at ris and expange of Merchant and Goods;
(f) Quen any Corianer to mepect fie corients, and f @ appears thal ariy part heveot cannot safely or on he camed, either at all or
without inouring addtional expense, Carrier may terminate fie tanaooriaton and/or now any reasonable addifional-experises to coninue
Garage at Merchants risk and expense:
cary livesfock, explosives, munitions, warlike stores, dangerous or hazardous Goods or lawlul Goods of any and a8 kinds; and/or

i) Comply wit ary orders, directors or recommendations qven by any govemmentor aufionly,
6.2 The liberties sel out in 6.1 above may be mvaked by Camer for any Qutpose whatsoever and whetierornot connected wih ihe Camage
of the Goods, cluding bul not limfed to oading or unioading he Goods, burkering, repairs andor dry docaing af te Vessel. Anything done
in accordance with clause 6.1 or ary delay arising feretrom (i) shall be deemed within the oontactual Carriage and shail not be a dewiation
ard (i) Carre: shall be entitled to ful Charges and any addilional trent, storage ard al ofier expenses related Ineretp inourred lay of on
ehad of Carrier, all of wich shall-be due and owing from Merchant, and Carlier shall havea len on fe Goods for same.
7. MATTERS AFFECTING PERFORM
tt at ary time the Carriage (whether commenced or nat) & or 6 lel) 0 be-alfected by any hindranog, rex, danger, detay, difliculty or
disadvantage of any Kind and however ansing, including bul not limited to Acts of God. disruntion in ishor, war, cive commotion, pottical
unvest, pitacy, act of terorgm, and threat thereat, which Cannot be-avorded by the exercise of reasonable endeavors (and even though the
Groumsiances affecting nerarmance hereunder exisied al he fe this contract was entered into or when the Goods were received for
Carriage), Carrier may, al its sole discretion and without prior notice to Merchant, ether:
(1) Camry he Goods tothe contacted pce of discharge or place of delivery, wricheveris applicable, by ar alternative route to fial indicated

on the reverse side hereof or thal which i usual for Goods consigned to that port of discharge or place of delivery and shall be enttied to
charge such addifonal eight a3: Camer may determine: or

(2) Suspend the Carriage al the Goods and store them ashore or afloat under fese terms and conditions and endeavor to forward them as
sor a5 feascnanly possibe and shall be entitied to such storage ousis and additional freight a5 Cariermay determine: or

(3) abandon the Carriage of he Goods and place them at Merchant's disgosal at any place or port which Camer may deem sale and
comerient, whereupon ine responsiblity of Carrier insespectal such Goods shall cease. Camer shall neverlneless be ented to dull freagnt
on the Goods received for the Carriage a well a5 any additional costs. and Charges of the Carriage to, and detvery and storage ai, such
pizce or por,

Carfier election i use an atiemative route or to suspend the Camiage under fis clause. shal not prejudiog Camer’s ght to subsequentiy to
abandon he Carriage

8. DECK CARGO

Goods, whether containerized or not, may be camied on or under deck without notice to Merchant and at Camier 5 sole option, and Merchant
exoessty agrees that: (i) Coriainess carted on deck are considered jor all ‘egal purposes to be stowed under deck: (i) Carrier shail not be
required to Tole, mark or-stamp on the bié of lading any statement of such on deck Carriage: {) Carriage of Goods on deck not in
Coniainer(s) solely al Merchants ris: (iv) Carrier ig nol regponsitie for any expense, joss, damage or delay to the Goods resulling trom
Carriage on deck; (vy Carriage at Goodson deck is subject to all tems and conditions of tris bil of fading

9. DELIVERY

9.1 Neither Carrier nor any Subcontractors are obliged to irtorm Merchant or Notty Parly of Vesselsestimated or actus’ date ortime of arrival,
and 4 given, such information shall be considered gratuitous.

92 Merchant sia take deinery of the Goods witiin fe ime provided in Carrier's appticable Taritts), tf Merchant tats to do so, Carer may
without notice lake any regsoriable measue a1 Merchant's soe ik and expense, mcluding devanning, selling, dsposing, or storing fhe
Goods. Such measures snail conatiule due delivery hereunder and ali Rapiily whalsoever of Camier in respact of he Goods shat cease,
9.3 After discharge ot he Goods, Carrey shall nol He resparisinie for any claims, loss, Eabaty penaties, d je, delay, fines, altorney fees,
costs, andor expenses: (i) arsing out of ihe Goods oy fhe qusiody af Customs or ofier authority and/or fi) in the event the Goods are
mpropeny released or detivered by Customs or ciher auinorty to a find party without fie consent of Carrier

10. NOTICE OF CLAIM AND TIME TO SUE

It notice of loss, damage oF claim is not giver at time of diachargefemoval of. Goods by Merchant o, if not then apparent, wilrin 3 (lnvee)
consecutive days theratter, apresumption of discharge delivery in good order siall ange. In ary event, Carrier sia! be discharged from al
liability whatsoever inrespect of the Goods, including ary claims for indemnity oF contribution, uniess sul s Drought within | (one) year aller
them detivery of the date when they should have been delivered, prowded however that if a shorter period tor commencement of sud applies
under anplicaiie law, ary lability whatsoever of Carer shall cease uriess suil Drought wihin such shader period,

11. CARRIER’S LIEN

Carrer shal havea fen on Goods and any Charges and documents reiaiing hereto for afl sums due under this contract or any ofver contract
of underiaking to which Merchant was party or oinervse involved, which lien shall aso extend to General Average cont tutors, savage and
cost of recovering Suchisums, inclusie of alloney fees, and shai survive delwery, Sudh Sen may be enforced Oy Carrier Dy public or private
$6 ai expenee of and withoutnofice 19 Merchani,

12. MERCHANTS RESPONSIBILITY

12.1 Merchant warrants thal in agfeeing to ie tema and condilions hereal, he is, or has the authonty of the person owning or eniitied to he
possession of the Goods-and iris bal of lading, Merchant further warrants that: (i) the oartioulars relating 1 the Goods as set out on he
reverse hereot have Deen checked and thal auoh parboulars, and any otter paricuiars fumisied by of on hehail ol Merchant are adequate
and comect, and (if) thas compiled with all statutes, ordinances, requiations and requirements of whalsoever nature relative to he Goods,
Coniainers o other packages, is/fer documentation or in any other way relating thereto,

12.2: Merchant acknowledges that carriage of bullon, precious metals of minerals, diamonds, mrecious of semi-precious stones or coinage,
arworks, eacpes ey OF rare oF precious attelacis, documenis. of value inciuding Out not irmded to cumency notes, bonds, bearer
documents, negotiable instruments, bark drafts, checks, or payment orders, is subject to. particulars tumished wih the booking of the Goods
and Camiers writen approval prior to shipment

123 The party peo ae Siomenis shall orovide the VGM of each Container to fe Carrier nol ister han the VGM-Cut-oll-Date ina format
Qursuant fo wv hamburgsucl ine, com howtovgn. Nori-complance herewith will bar he Carrier ftom joading the Container on the intended
Vessel, inwhich cage: the Carner shal he entited o demurrage, detenton and / or storage fees under the apnscable Tarift. The booking party
shail aigo be fab'e to fe Carrier tor any costs, damages and fees resulting tram such nov-complance, Same anplies to he stone ad hie
Congignee named averigat to the exlent fey ave liable under the anpicabie law.

124 Whena Container ig stufied by or on behalf ot Merchant, such Container shall be deemed shipped as “Shinners weight, wad, stow,
count and sear” and Camier suai not be Eebie for loss of or damage tp fie Goods caused by fhe: (:) manner in which Container has been
stuffed: (i) unsuitability of Goods for Carriage in Containers, or (il) Merchant's tailwe to seal he Container at the commencement of Carriage.
Merchant agrees Camer haa no reasonable meane of checking quantity, weight, conditon, identity a existence of contents or manner in
which js ave stutfed, stowed and seoured within Container cr brea¥bulk cargo s packaged, or fal same @ accurate or proper,

125 When a Container S supoted by Carrer and has been stulfed by or on behalf of Merchant, Carer shal not be fate for loss of or
damage to fie Goods caused by the unsultabilly or detective condition of the Container which would have been apparent upon reasonable
napecton by Merchant at or onor io ime Conlainer was stulled. il & ine Merchants obagation io-set andar check fial ine lemperature
coniross-on the container are at fhe required camying temperature and to propeny sel the ventilation / gaa sevel (CO2/02) settings.

126 In absence of awnitten request to he contrary, Camer ig not under an obigatonio provide a Container of ary particular type or quality,
127 When any Container is owned of leased by Carrier, Merchant shall be fabie, at tarifl rates, for any delay £ time alowed for the use
of such Container, and for ary loss, damage or expense incurred by Carnie: as a resull of fale 1 return the Conlainer 10 Canrier in sound
condition and siate of cieaniiness as when fecesed, even if a condition caused by Goods does not fer maritesi tse! and/or reguits iniags,
damage of expense ata subsequent ime. Payment ferefor is dua upon presentation of written cost estimates.

128 Carer 8 committed ib he concept of supply chain securily. Merchant ensures the sealing of ali packed Containers immediately after
stulling iscommleted and betow placing them at Carrier's disposal tor al destinafons, Only hgh spotty seas musi be used. Al seas must
meet fie spectications tr high secunty seats ssued oy the International Organization tor Sianderdization under SO/PAS 17742 and any
subsequent amendment or new defiition thereat.

129 When a Container @ supplied by Merchant, Merchant warrants that: Ve Container complies wih CSC, ISO standards and al
appicabie ules and ee estanished by IMG or other competent authorities or bodies, and (i) fie Container{s) meet or exceed
apnicabie slacking weight and racking test minimums.

12.10 Merchant shall be lisbie jor and shall indemnity, defend and hold Carierharmess against all cgims, logs, liability, penalties, damage,
delay, tines, attomey tees, cosis, andor expenses arising fom any faire of Merchant io comply wih fhe above mentioned obligations or
oferwise provided nm ths bal of nas Or in ary way related to the Goods of Conlainer or which resulls from the acts or omission of
Merchant, ds ageris of servants or trad partes for wion Merchant, its agenis or senants ave responsibie,

13. DANGEROUS OR HAZARDOUS GOODS
13.1 No Goods which are or may become dangemus, hazardous, llammable, expose, noxious or damaging (including radioactive
maternal), of which are or may become fable fo damage any perain or properly whatsoever, regardiess of whelher such Goods are fisted in
any inter nationai or national code, convention, sting or fave, shal be tendered 10 Carder for Camiage without its express congent in writing
and withoul distinctly maning the Goods and the Container or other covering on tiequtside 90 a5 io dicate fe nature and character ol any
such Goods and so as to comply with any appiicabie iaws, requiaions or requirements. tt any such Goods ate delivered to Carrier without
auch wntien consent anid marking, oF iin ine opinion of Carrier he Goods are qr are liane fo become of a dangerous, hazardous, flammabie,
exmiosive, noxious oF damaging Nature, the same may al ary fime or piace be unioaded, destroyed, disposed of abandaned or rendered
hammiess without compensation to Merchant
13.2 Merchant underiaxes fiat such Goods are packed ina manner adequate to withstand ihe risk of Carriage having regard to theirnature
ae cape with all ws, requistions or quirements which may De anpscabie 10 The Goods of Carriage inciuding IMDG Code, ADR,
ai ,
13.3 Merchant shall indemnity and delend Camier agains! all claims, toss, Rablity damage, deiay fines, attorney lees, costs, and/or expenses
anging trom or related to fe Carriage af such Goods and/or breack of any of fhe warranties and obligations provided herein wheiher or not
Merchant was aware of fhe nature of such Goods,

14, REEFER CONTAINERS
Containes with temperalure- or almospnere-contntied apparatus wil not be furished uniess expressiy contacted tor in writing at time ot
booking and, when jumisied, may eniail increased Charges. In absence of an express request, it shallbe conclusively presumed thal use ot
a dry Coniainer is appropriate for he Goods. Merchant must provide Carrier wih desired set-iemperatue when delivering Containers to
Carrer. Carrer shall not beresponsinie tor: (the functoning of emper ature of aimosphere-controted Containers not supped by Carrier or
relaied companies or (8) the consequences of he Goods, when placed in any Container, beng at ahigher temperature than that required tor
the Carriage (hot stulling} cr (fi) the recording of temperatures in any form. The Carer does not accent ip comply wih any goverimentai
fam of protoca, |
Hierehant acknowledges thal temperature or atmosahere-contrated Containers are not designed to freeze down cargo which has not been
presented tor stuffing af or below ita designated carrying emperatureorto montor and contol humidity levels, sibel a selfing tactity exists,
that humidty & influenced by many extemal factors and Camier does not quarantee te maintenance of ariy intended ‘evel of humidity
inside any Coniainer,
Merchant acknawiedges fist Goods, which require retrigeraiion, ventilation or other spacialized attention, were nat ventied by Carer, when
received, as being af fe carrying temperature, humidity level of ofier condition designated by Merchant,

15. BOTH-TO-BLAME COLLISION CLAUSE
The Bothto-Bame Collision Cause published by the Batic and Intemational Maritime Councd and obiainabie from Carrier orits agents upon
request 8 hereby incomorated herein.

16. GENERAL AVERAGE

16.1 General Average shall be adjusted, sated and settied acourding to York-Antwerp Rutes 2016, Merchant shall gve such cash deposi ar
offer secunly 25 Camier ve deem sufficient to cover estimated General Average continulion of Goods Delore deivery 25 Carrier requires,
or, if not so required, within 3 (three) montis ot detvery of Goods, wheiher or nal at ihe time of detvery Merchant had noice ot Carers den,
Carrier shall De under no obtgation i exercise any lien for General Average contmuton due tram Merchanis),

162 Cargo’s contribution in General Average shall be pad even when such Average & result of faull, negieot or error of the Master, pilot,
Offloers or crew: The New Jason Ciause published by ine Batic and Intematonai Mariime Counca and chianab je tom Carrier or its agents
upon request is hereby incomarated herein.

17. LAW AND JURISDICTION

Uniess othervése provided herein, any claim, dispute, suitor proceeding arising under or retafing 10 this ba of lading shal be qovemed by
the laws of Germany and subjectio he exclusie jurisdiction of ihe cow's of the Cay of Hamburg, except fal at Garner's soe ciotion, it may
Commence proceedings against Merchant al any court or inbunal having jurisdiction,

18. NON-WAIVER AND SEVERABILITY !

18.1 No Servant oF agen ot Carer shall have the power to waive or vary any of fre tems hereat uniess such waiver or variabon i in wetting
and.is specticaty authorized or ratified in writing by an officer or drecior of Carrier having-actua! authority to Dind Carer to such waiver or
vatialion.

182: Nothing here shall operate to deprive Camer of any staluiory protecton or detense, immunity, exempton, limiation of or exonecafion
from fabilty contained in anoécahle laws

18.3 The terms and conditions of ths bil of tading (including hase of fhe applicabie tanfi(s)) are senarabie, and if any partor tem @ hed
invalid, such hotding shall not atiect the vatdity or eniorceabiily of any afer part or term hereat.

HS Gt 01-19 - 742389
Base DAlcowesHAGRCL Document 1-4 Filed 12/01/20 Page 5 of 12

Multimodal Transport
or Port-to-Port Shipment

 

HAMBURG UD

 

 

 

 

Shipper www.hamburgsud-line.com
JBS SA/SEARA ALIMENTOS LTDA
AV. PALUDO, 155 — INDUSTRIAL, B/L No. (alsoto be used as payment ref.) Booking No.
SEARA -— SC, 89770-000, BRAZIL.
SUDU60ITJ030163C OITJO30163
C.N.P sds 02.9161265-0001-—60 Eiport Relerences
Consignee (‘Not negotiable unless consigned to order”) 0627255 R20—A
TO ORDER.
SD.:
Vessel IMO No.: 9526966
CNPJ-SH: 02916265000160
INTBL: TJ60638H

 

Forwarding AgentReferences

 

Notify Party (See cl. 9)

ZHONGSHAN CITY BENTENGHE WINE
TRADING CO., LTD.

 

 

 

 

 

 

 

 

 

NO.6, WEST 1 STREET, TIANWANG Point and country of origin

ROAD, SHAGANG VILLAGE, EAST

DISTRICT, AHONGSHAN CITY,

GUANGDONG, CHINA. Domestic Routing Instructions / Also Notify / Agent at Port of Discharge
Place of Receipt * Pre-carriage by*
Part of Loading Ocean Vessel Voyage Originals to be released at Freight payable at

ITAJAT, BRITJ MAERSK LEON 428

ITAJAT, BRITJ ITAJAI, BRITJ (PAID)

Port of Trans-Shipment* Place of Delivery* Mode Load Area Mode Disch. Area

SHANGHAT PORT, CHINA NANSHA NEW PORT, CHINA

PARTICULARS FURNISHED BY SHIPPER :
Marks & Nos.| Cont./Seal Nos. | No. of Pkgs. | Description of Goods | Gross: kip aan
1 - 40' CONTAINER — SHIPPER'S LOAD, STOW, COUNT, WEIGHT AND SEAL

MNBU3971169 1350 CARTONS OF GRADE A FROZEN CHICKEN PAWS 28965.380 KGS 40.000CBM

Seal-Numbers 35G-45G PER PIECE, SEARA BRAND

MLBRO699241 PACKED IN 20 KGS STANDARD CARTONS CONTAINING

00045213/490 4 POLYBAGS OF 5SKGS EACH. —-N.C.M.:0207.14.00

SEARA/ HALAL NW 27090.400 kgs / GW 28965.380 kgs

Tare: 4310 KG Cargo stowed in a refrigerated container

Size:40' Type:RH set at the shipper's requested carrying

Cnt.Ld.:FCLFCL req. temperature of: -22.00 C.

AS PER SHIPPER.

1350 CARTONS 28965.800 KGS 40.000 CBM
FREIGHT AS PER AGREEMENT FRETGHT PREPAID BY SHIPPER

RUC: 9BR01838723100000000000000627255E20
/

Additional export references:
9BRO1838723100000000000000627255E20

 

a Agreement No.(s): RSEC9000160-01078

a

wo

+t Page: lof 1 *
COPY not negotiable

Tariff tem No. Total No. of Pkgs. Declared value (See clause 4.2 (b)) Ne. orig. B/L

 

 

3 SHIPPED ON BOARD: Aer 0

 

 

 

RECEIVED for shipment as specified above in apparent good onder and condition
unless otherwise stated. The Goods to be delivered at above mentioned Port of
Discharge or Place of Delivery, whichever applies, SUBJECT TO Terms and
Conditions contained on reverse side hereof, to which Merchant agrees by accep- 3
ting this Bill of Lading. =

IN WITNESS WHEREOF the number of orginal Bills of Lading-stated on thisside 4 ONV-GL yy
next to this clause have been signed, one of which being accomplished, the others & Dt

to stand void, unless compulsorily applicable law provides othensise. ™

* Applicable only when used for MULTIMODAL TRANSPORTATION. Go ate

   

Place and date of issue Signed 4s Agent for

HAMBURG sUD

  
 

 

ITAJAI 3C BR
1S 0s20

as CARRIER Alianca Navegacao e Logistica Ltda.

2180 74005

 
TERMGesdNDP COMETS ASDEUGAIRRIAGiEed 12/01920 RAGE G.ObndZsucine.com

1. DEFINITIONS

‘Carre? means Hamburg Sadamerkanische Dampfschifilanis-Geseilschalt AS & Oo KG, Willy Brand!-Srale 59-65, 20457 era:
GermanyComimercial Regste: Amtagercht Hamburg HRA. 59448 (nereinatier “Hamburg Sad”), Genera’ Parner Hamburg Sod AVS,
Copenhagen (Denmark), Centale Virksomniedsegster (CVR) No. 32345784. Exeoufive Goad: Seren Skou (CED), Board-of Directors: Jim
Hagemann Snabe (Charman), Executive Board of Hamburg Sidamermanische Danptschitiigtets-Geselschafl A/S & Co 8G: Dr Amt
Vespemann( CEO), Frank Smet (CCO), Jakob Wegge-larsen (CFO).

“Carriage” means he whole or any part of the aperatons and senses underiaien by Carrier in respeci of he Goods covered by tris bat of
fading wheter by water, (and, or ar.

‘Charges’ incudes treaghi, deadreight, demurrage and all expenses and money obligations maurred or payable in accordance vith the
aopicanle tard or fis 08) of fading.

“COGSA" means tne U.S. Carriage ot Goods by Sea Act.

"Container incudes any open or closed container, van, valey, flatbed, flaack, transporl2le tank or any Similar recentacie whaisoeyer used
{0 consoddate tha Goods and any conected equipment.

‘Goods’ mears hie care. mi wholeorgarl, recawed fom the shioner and any Container nol supnged - oon behail of Carer.

“Haque Rules” means fie hiemational Convention for the Unitication of Certain Rules retaing io Bais of Lading of 1924 including the Visby
Amendment and fhe 1979 Protaoal,

“Merchant” includes the booking partly, shipper, consignee, recerver, hoider of this Dil of lading, or any person owning or entitied to
possession of he Goods or of fis bil ofiading, and fie servants and alle and principals of any of these, all ol whom shail be jointy and
severally Sable to Camier iv the payment of al Charges, and for he perrmance of fhe obigations of any of them under tvs biol iading:
‘Subcontractor’ includes he owners, managers, charleres, siol or space charierers, and operators of any Veasel (over than Carrier):
undenying of substitute carriers; stevedores and terminal operators; and any direct or indirect servant, agent, or subcontractor (including
rez own Subcontractors), or any afer party i by oron behalf of Carrier, or whose services or equipment have been used 1D perlom
fis contact whether in contractual priviy wih Camier oF nat.

“vessel” maang (he odean vessel named On the face side hereal, and any substitute vessel, feederstip, barge or other means of conveyance
by water used for he Carriage:

GM" means the venfied gross mass obiained by a method prescribed by SOLAS and any laws in force al ihe port af ioading

2. CARRIER’S TARIFF(S)

Ae temma and conditions of Camers applicable tarts), including but not limited to those perairing to demurrage and detention are
incorporated herein, Copies of the tardiis) or relevant provisions inesect ave obtainabie tom Carrier or the appicabie requiatory body on
request. in ine event of a conic! between the terms and condifions of auch tariti(s) and tis bit of fading, he bi of iading snatl preva

3. CHARGES.

3,1 Charges shail be deemed earned on acceptance of Goods or Containers or afier pacrages jorshigment by Carrier and shall bepaid by

Merchant in full, vilhout ary offset, counterciaim or deduction, Goods andior Vessel or ciner conveyance lost or not lost, and shall be

nor-retumable i ary avert.

e Merchant shai remain responsibie for all Charges, regardiess whether ihe bill of fading be marked, m words or symbols, “Prenaid’, or
caleat.

3.3 hr case-of non-payment of Charges or any oer amount(s) due under this contract, Carrer is enitied to pursue tha relevant amounts)

against Merchant or Goods and Merchant shad alto be fable for iereston any overdue amounts) a wel a9 Carriers reasonable allomeys

‘Bes and expenses incured in cofedcting any amourdis) due.

34 ln arangng for any senices with respect to Goods, Carter shall be considered Merchant’ agent ‘or ail puposes. Charges ard any

Sete a7ges to parties ofher than Carne shail not, many event, be considered nt to Camer,

3.8. Changes for cold treatment are for administration ony and do not impose any resnonsinaity on Carrier for completion or success of ooid

teaimeni as per ihe applicable reguatons,

4, CARRIER’S RESPONSIBILITY
4,7 Excantas otherwise noted herein, Camer shall be responsipie tor loss of or damage to Goods under the following circumstances only:
ia) PORT-TO-PORT SHIPMENT
(1) When Goods have been lost or damaged fram the time of loading an tie Vessel until the ime al discharge trom the Vessel, Carriers
Teemmesniy 6 oy German law making ihe Hague-Rules ara appicable. However, if the bil of fading covers a shipment
to or fom ihe USA,-C Qovems Camer’s responsiidty and sal apply during the time fom loading fe Goods on the Vesse! unt
discharge a3 wel as during af mes betore toading and alter diacharge of the Goods fom ine Vessel.
(2) Camer snail not be responsible tor any fault of its personne: of he Vesae?s crew in cases of damage or loss caused by fire or
explosion on board ihe Vessel ("Five"), or Caused Dy the navigation or management of ine Vessel save tor damage or toss caused vinen
exeouting measures which were api taker in the interest of the Goods ("Error in Navigation’)
(3) Camier shail nol be responsinie for any fault of ofrer parsoné involved in he navigation o management of the Vessel, in narbouley, a pilot
on board of ihe Vessel of the Crew of a tug es et Se oe joss caused by fhe navigaton or the
management of ine Vessel, except for damage or joss caused, when execuling measures, which were predominantly iaken in ine interest ot
fhe Goods (Error in Navigator’),
(4) Carrier is not deemed to have custody of fie Goods before wading and after discharge, and Came is not responsible for acts or
omissions of a ierminal operator to which the Goods were submitied efiher by Carrier or by Merchant
(b) MULT MODAL TRANSPORT
(1) iti@estabsshed fat joss or damage to Goods occured during fe portc-port leg, Carner’s responsibilty is governed by clause 4.143)
and if itis estabished that loss or damage to Goods ocoured dure ay cites jeg, ihe law applicable to.such leg of ransport shall appy
exoaot that # the billot lading Soak asinine foorfron hme USA, CO: Shall aopy for af legs of transport It ihe law fius appiicabies
not compusory Care's hability shalinever exceed 2 Special! Drawing Rights ("SDR") per kilo of gross weignt of Goods lost or damaged,
(2) tS not established during which leg of transport iss ot or damage to Goods has occured, Carriers lisbilty shall be determined in
accordance with Geman law incoporaing fe Haque Rules, except for shipments to-or fram the USA in which case COGSA shail apply,
Unies otherwise provided for herein, inna event shall the liability of Camier exceed 2SDR per kilo of gross weight of Goods iost or damag
42 LIMITATION OFLIABLITY
4a) In no event shall Carriers Kabilty under or i consecton with this bal of tading exceed 2 SDR per ilo of the gross weight of the Goods ios
scene. except that ii COGSA anpies, lability shail not exceed: US$ 500 per package or per cusiomary freight unit, as he case may be.
(0) The imiations of lisbaty provided herein apply urvess the nature and valve of the Goods have been declared by Merchant prior to
Sioment and inseried in ine box “Declared vaiue’ and extra ireight paid if required. In no event shall ihe limitaion amount excesd ihe
decigred vatue and nothing herein shal be consirved a8 a waiver of imitation.
{c) The temms-and conditions in Carrier's tantiia) and here (inctudng fhe limitation of GanMy of US$ 500 oe package or per customary
freight unit and law and jurisdiction clauses in ins bill of tading) shall apply to ai muflimodal shepmenis arignating in fe USA uniess
Merchant selects tull value Carmack Gabildy coverage under 49 U.S.C. § 17706 by nofitying Carrier at fre fime of booking the Goods and
pees eae Carmack feignt rate obigined tram Camer

Mi EQUS PROVISIONS
(a) Deay: Carsier does notundertake that Goods or any doouments relating thereto will arrive at a partioular ime at the Pori of Discharge or
af he Pace of Detivery and Carrier shail not under any clroumstances whatsoever De Gate for any direct, indirect or consequential logs or
damage caused by delay, unless such delay ves caused by Carrer, ts servants or agenis with the intention to cause damage, ortecateiy
or wilh inowiedge that such damage would probably result If Carter nevernetess shalt be held legally Sabie for any loss or damage
by delay, such Haiity shal in ro event exceed 3 (tree) times fhe treght paid.
(0) Except as provided herein, underna circumstances shall Carrier be liable for any indirect or consequeniis! loss or damage or for any logs
of profit or Qusiness from any cause whatsoever, unless such joss or damage was caused by Camer, is servants or agents wih the injention
fo cause damage, cr recklessly or with krowedge that auch damage would orobably result.
{c) The ibertes, as defenses, immunifes, aemotons, limiations of and excnerations fom Gability of whatsoever nature, provided in Tis
Dil of iading, or under statute, shall apply inany action or proceeding agains! Carier whether founded in contract, ton, baliment or ofherwige:
{d) Gamer shalt, notwithstanding wwton legeiation is appicable hereunder, be entited to the benefit of Sections 40501 through 30511, Tite
46, U5. Code-a3 may be anened as if (he same were expressy set out herein, including but not limited to the Limiation of Lignilly Act and
Fae Statute.
(2) Caerier shall have no fabilly whaisoever arising oul of or connection with te acts of any person (not employed oF instruct ny Carrie)
who urigvduty, by the use of force or threats ofany kind, damages, seizes, or exercises conirol over te Goods, over any Sudconiractor, or
over ary means of Fansporiation oF sirage of fhe Goods.

5. SUBCONTRACTING

(a) Garrier shail be entted to sub-conact on a fems ine whore: or any part of the Carriage, loading; unioading, ‘storing, warehousing or
2 Pern whatsoever a5 wel 23 any and all duties whatsoever undertacen by if irineiation ip the Goods or Coniainers or in perrmance

‘ins contrac.

(b) Mo Subcontractor shail in any cltcunstances ne under any Gabiily whatsoever 0 Merchant for any loss, damage or delay whether anging
OF resulting directly or indirectly trom ary act, negiect or defauil on the Suoconfactors part, and Merchant underiakes thai no ciaim or
@legation, whether in contract, baiment, tori, or otherwise, shall be made agains! any Suboonfaclor seeing to impose fabity
whalsoever in connection with his confact If any such claim or aegation shoud feito be made, Merchant wil indemnify Carrier

againal ail consequences thereof,
(c) Wihiout prejudice to the foregoing, every Bberly, exemption, limiation ol and exoneraion fom Badilly condifon, right, defense and
" , i ding ven nttoentorce ee jurisdiction provision comlained herein snail aiso be

immunity contained herein or i jo Carer
available joand extend i every Subcontaciorand Vessel which shall be ertiled to enforce same against Merchant,

6. METHODS AND ROUTES OF CARRIAGE
6.1 Carrer may atany time and witout noted to Merchant:
(a) Use any means of transport (water, land and/or ai) or slorage whatsoever;
(0) Transfer the Goods from one conveyance to another including transshipping or carrying fem on a Vessel other than the Vesseinamed on
fhereverse side hereol or by any ciner means of tranaport or conveyance whatsoever;
(co) See with or without pols, proceed by any roule, piece or port, ints discretion and at any speed and in any order, and omit, proceed to or
slay at any pisce or port whatsoever, whether scheduled ornat,
(d) Load ard uroad the Goods at any alaoe or port (whether or not any such ocr is named.on the reverse side hereof as the portof loading
of port or dechae) and store the Goods at any such port or glace;
(2) Terminate the Tangooriation and discharge Goods or Containers, and require Merchant to take detvery, Upon Merchant's faltue ta do sa,
Camier can take any measures including devanning, sefing, disposing or siaring the Goods at ris and expange of Merchant and Goods;
(f) Quen any Corianer to mepect fie corients, and f @ appears thal ariy part heveot cannot safely or on he camed, either at all or
without inouring addtional expense, Carrier may terminate fie tanaooriaton and/or now any reasonable addifional-experises to coninue
Garage at Merchants risk and expense:
cary livesfock, explosives, munitions, warlike stores, dangerous or hazardous Goods or lawlul Goods of any and a8 kinds; and/or

i) Comply wit ary orders, directors or recommendations qven by any govemmentor aufionly,
6.2 The liberties sel out in 6.1 above may be mvaked by Camer for any Qutpose whatsoever and whetierornot connected wih ihe Camage
of the Goods, cluding bul not limfed to oading or unioading he Goods, burkering, repairs andor dry docaing af te Vessel. Anything done
in accordance with clause 6.1 or ary delay arising feretrom (i) shall be deemed within the oontactual Carriage and shail not be a dewiation
ard (i) Carre: shall be entitled to ful Charges and any addilional trent, storage ard al ofier expenses related Ineretp inourred lay of on
ehad of Carrier, all of wich shall-be due and owing from Merchant, and Carlier shall havea len on fe Goods for same.
7. MATTERS AFFECTING PERFORM
tt at ary time the Carriage (whether commenced or nat) & or 6 lel) 0 be-alfected by any hindranog, rex, danger, detay, difliculty or
disadvantage of any Kind and however ansing, including bul not limited to Acts of God. disruntion in ishor, war, cive commotion, pottical
unvest, pitacy, act of terorgm, and threat thereat, which Cannot be-avorded by the exercise of reasonable endeavors (and even though the
Groumsiances affecting nerarmance hereunder exisied al he fe this contract was entered into or when the Goods were received for
Carriage), Carrier may, al its sole discretion and without prior notice to Merchant, ether:
(1) Camry he Goods tothe contacted pce of discharge or place of delivery, wricheveris applicable, by ar alternative route to fial indicated

on the reverse side hereof or thal which i usual for Goods consigned to that port of discharge or place of delivery and shall be enttied to
charge such addifonal eight a3: Camer may determine: or

(2) Suspend the Carriage al the Goods and store them ashore or afloat under fese terms and conditions and endeavor to forward them as
sor a5 feascnanly possibe and shall be entitied to such storage ousis and additional freight a5 Cariermay determine: or

(3) abandon the Carriage of he Goods and place them at Merchant's disgosal at any place or port which Camer may deem sale and
comerient, whereupon ine responsiblity of Carrier insespectal such Goods shall cease. Camer shall neverlneless be ented to dull freagnt
on the Goods received for the Carriage a well a5 any additional costs. and Charges of the Carriage to, and detvery and storage ai, such
pizce or por,

Carfier election i use an atiemative route or to suspend the Camiage under fis clause. shal not prejudiog Camer’s ght to subsequentiy to
abandon he Carriage

8. DECK CARGO

Goods, whether containerized or not, may be camied on or under deck without notice to Merchant and at Camier 5 sole option, and Merchant
exoessty agrees that: (i) Coriainess carted on deck are considered jor all ‘egal purposes to be stowed under deck: (i) Carrier shail not be
required to Tole, mark or-stamp on the bié of lading any statement of such on deck Carriage: {) Carriage of Goods on deck not in
Coniainer(s) solely al Merchants ris: (iv) Carrier ig nol regponsitie for any expense, joss, damage or delay to the Goods resulling trom
Carriage on deck; (vy Carriage at Goodson deck is subject to all tems and conditions of tris bil of fading

9. DELIVERY

9.1 Neither Carrier nor any Subcontractors are obliged to irtorm Merchant or Notty Parly of Vesselsestimated or actus’ date ortime of arrival,
and 4 given, such information shall be considered gratuitous.

92 Merchant sia take deinery of the Goods witiin fe ime provided in Carrier's appticable Taritts), tf Merchant tats to do so, Carer may
without notice lake any regsoriable measue a1 Merchant's soe ik and expense, mcluding devanning, selling, dsposing, or storing fhe
Goods. Such measures snail conatiule due delivery hereunder and ali Rapiily whalsoever of Camier in respact of he Goods shat cease,
9.3 After discharge ot he Goods, Carrey shall nol He resparisinie for any claims, loss, Eabaty penaties, d je, delay, fines, altorney fees,
costs, andor expenses: (i) arsing out of ihe Goods oy fhe qusiody af Customs or ofier authority and/or fi) in the event the Goods are
mpropeny released or detivered by Customs or ciher auinorty to a find party without fie consent of Carrier

10. NOTICE OF CLAIM AND TIME TO SUE

It notice of loss, damage oF claim is not giver at time of diachargefemoval of. Goods by Merchant o, if not then apparent, wilrin 3 (lnvee)
consecutive days theratter, apresumption of discharge delivery in good order siall ange. In ary event, Carrier sia! be discharged from al
liability whatsoever inrespect of the Goods, including ary claims for indemnity oF contribution, uniess sul s Drought within | (one) year aller
them detivery of the date when they should have been delivered, prowded however that if a shorter period tor commencement of sud applies
under anplicaiie law, ary lability whatsoever of Carer shall cease uriess suil Drought wihin such shader period,

11. CARRIER’S LIEN

Carrer shal havea fen on Goods and any Charges and documents reiaiing hereto for afl sums due under this contract or any ofver contract
of underiaking to which Merchant was party or oinervse involved, which lien shall aso extend to General Average cont tutors, savage and
cost of recovering Suchisums, inclusie of alloney fees, and shai survive delwery, Sudh Sen may be enforced Oy Carrier Dy public or private
$6 ai expenee of and withoutnofice 19 Merchani,

12. MERCHANTS RESPONSIBILITY

12.1 Merchant warrants thal in agfeeing to ie tema and condilions hereal, he is, or has the authonty of the person owning or eniitied to he
possession of the Goods-and iris bal of lading, Merchant further warrants that: (i) the oartioulars relating 1 the Goods as set out on he
reverse hereot have Deen checked and thal auoh parboulars, and any otter paricuiars fumisied by of on hehail ol Merchant are adequate
and comect, and (if) thas compiled with all statutes, ordinances, requiations and requirements of whalsoever nature relative to he Goods,
Coniainers o other packages, is/fer documentation or in any other way relating thereto,

12.2: Merchant acknowledges that carriage of bullon, precious metals of minerals, diamonds, mrecious of semi-precious stones or coinage,
arworks, eacpes ey OF rare oF precious attelacis, documenis. of value inciuding Out not irmded to cumency notes, bonds, bearer
documents, negotiable instruments, bark drafts, checks, or payment orders, is subject to. particulars tumished wih the booking of the Goods
and Camiers writen approval prior to shipment

123 The party peo ae Siomenis shall orovide the VGM of each Container to fe Carrier nol ister han the VGM-Cut-oll-Date ina format
Qursuant fo wv hamburgsucl ine, com howtovgn. Nori-complance herewith will bar he Carrier ftom joading the Container on the intended
Vessel, inwhich cage: the Carner shal he entited o demurrage, detenton and / or storage fees under the apnscable Tarift. The booking party
shail aigo be fab'e to fe Carrier tor any costs, damages and fees resulting tram such nov-complance, Same anplies to he stone ad hie
Congignee named averigat to the exlent fey ave liable under the anpicabie law.

124 Whena Container ig stufied by or on behalf ot Merchant, such Container shall be deemed shipped as “Shinners weight, wad, stow,
count and sear” and Camier suai not be Eebie for loss of or damage tp fie Goods caused by fhe: (:) manner in which Container has been
stuffed: (i) unsuitability of Goods for Carriage in Containers, or (il) Merchant's tailwe to seal he Container at the commencement of Carriage.
Merchant agrees Camer haa no reasonable meane of checking quantity, weight, conditon, identity a existence of contents or manner in
which js ave stutfed, stowed and seoured within Container cr brea¥bulk cargo s packaged, or fal same @ accurate or proper,

125 When a Container S supoted by Carrer and has been stulfed by or on behalf of Merchant, Carer shal not be fate for loss of or
damage to fie Goods caused by the unsultabilly or detective condition of the Container which would have been apparent upon reasonable
napecton by Merchant at or onor io ime Conlainer was stulled. il & ine Merchants obagation io-set andar check fial ine lemperature
coniross-on the container are at fhe required camying temperature and to propeny sel the ventilation / gaa sevel (CO2/02) settings.

126 In absence of awnitten request to he contrary, Camer ig not under an obigatonio provide a Container of ary particular type or quality,
127 When any Container is owned of leased by Carrier, Merchant shall be fabie, at tarifl rates, for any delay £ time alowed for the use
of such Container, and for ary loss, damage or expense incurred by Carnie: as a resull of fale 1 return the Conlainer 10 Canrier in sound
condition and siate of cieaniiness as when fecesed, even if a condition caused by Goods does not fer maritesi tse! and/or reguits iniags,
damage of expense ata subsequent ime. Payment ferefor is dua upon presentation of written cost estimates.

128 Carer 8 committed ib he concept of supply chain securily. Merchant ensures the sealing of ali packed Containers immediately after
stulling iscommleted and betow placing them at Carrier's disposal tor al destinafons, Only hgh spotty seas musi be used. Al seas must
meet fie spectications tr high secunty seats ssued oy the International Organization tor Sianderdization under SO/PAS 17742 and any
subsequent amendment or new defiition thereat.

129 When a Container @ supplied by Merchant, Merchant warrants that: Ve Container complies wih CSC, ISO standards and al
appicabie ules and ee estanished by IMG or other competent authorities or bodies, and (i) fie Container{s) meet or exceed
apnicabie slacking weight and racking test minimums.

12.10 Merchant shall be lisbie jor and shall indemnity, defend and hold Carierharmess against all cgims, logs, liability, penalties, damage,
delay, tines, attomey tees, cosis, andor expenses arising fom any faire of Merchant io comply wih fhe above mentioned obligations or
oferwise provided nm ths bal of nas Or in ary way related to the Goods of Conlainer or which resulls from the acts or omission of
Merchant, ds ageris of servants or trad partes for wion Merchant, its agenis or senants ave responsibie,

13. DANGEROUS OR HAZARDOUS GOODS
13.1 No Goods which are or may become dangemus, hazardous, llammable, expose, noxious or damaging (including radioactive
maternal), of which are or may become fable fo damage any perain or properly whatsoever, regardiess of whelher such Goods are fisted in
any inter nationai or national code, convention, sting or fave, shal be tendered 10 Carder for Camiage without its express congent in writing
and withoul distinctly maning the Goods and the Container or other covering on tiequtside 90 a5 io dicate fe nature and character ol any
such Goods and so as to comply with any appiicabie iaws, requiaions or requirements. tt any such Goods ate delivered to Carrier without
auch wntien consent anid marking, oF iin ine opinion of Carrier he Goods are qr are liane fo become of a dangerous, hazardous, flammabie,
exmiosive, noxious oF damaging Nature, the same may al ary fime or piace be unioaded, destroyed, disposed of abandaned or rendered
hammiess without compensation to Merchant
13.2 Merchant underiaxes fiat such Goods are packed ina manner adequate to withstand ihe risk of Carriage having regard to theirnature
ae cape with all ws, requistions or quirements which may De anpscabie 10 The Goods of Carriage inciuding IMDG Code, ADR,
ai ,
13.3 Merchant shall indemnity and delend Camier agains! all claims, toss, Rablity damage, deiay fines, attorney lees, costs, and/or expenses
anging trom or related to fe Carriage af such Goods and/or breack of any of fhe warranties and obligations provided herein wheiher or not
Merchant was aware of fhe nature of such Goods,

14, REEFER CONTAINERS
Containes with temperalure- or almospnere-contntied apparatus wil not be furished uniess expressiy contacted tor in writing at time ot
booking and, when jumisied, may eniail increased Charges. In absence of an express request, it shallbe conclusively presumed thal use ot
a dry Coniainer is appropriate for he Goods. Merchant must provide Carrier wih desired set-iemperatue when delivering Containers to
Carrer. Carrer shall not beresponsinie tor: (the functoning of emper ature of aimosphere-controted Containers not supped by Carrier or
relaied companies or (8) the consequences of he Goods, when placed in any Container, beng at ahigher temperature than that required tor
the Carriage (hot stulling} cr (fi) the recording of temperatures in any form. The Carer does not accent ip comply wih any goverimentai
fam of protoca, |
Hierehant acknowledges thal temperature or atmosahere-contrated Containers are not designed to freeze down cargo which has not been
presented tor stuffing af or below ita designated carrying emperatureorto montor and contol humidity levels, sibel a selfing tactity exists,
that humidty & influenced by many extemal factors and Camier does not quarantee te maintenance of ariy intended ‘evel of humidity
inside any Coniainer,
Merchant acknawiedges fist Goods, which require retrigeraiion, ventilation or other spacialized attention, were nat ventied by Carer, when
received, as being af fe carrying temperature, humidity level of ofier condition designated by Merchant,

15. BOTH-TO-BLAME COLLISION CLAUSE
The Bothto-Bame Collision Cause published by the Batic and Intemational Maritime Councd and obiainabie from Carrier orits agents upon
request 8 hereby incomorated herein.

16. GENERAL AVERAGE

16.1 General Average shall be adjusted, sated and settied acourding to York-Antwerp Rutes 2016, Merchant shall gve such cash deposi ar
offer secunly 25 Camier ve deem sufficient to cover estimated General Average continulion of Goods Delore deivery 25 Carrier requires,
or, if not so required, within 3 (three) montis ot detvery of Goods, wheiher or nal at ihe time of detvery Merchant had noice ot Carers den,
Carrier shall De under no obtgation i exercise any lien for General Average contmuton due tram Merchanis),

162 Cargo’s contribution in General Average shall be pad even when such Average & result of faull, negieot or error of the Master, pilot,
Offloers or crew: The New Jason Ciause published by ine Batic and Intematonai Mariime Counca and chianab je tom Carrier or its agents
upon request is hereby incomarated herein.

17. LAW AND JURISDICTION

Uniess othervése provided herein, any claim, dispute, suitor proceeding arising under or retafing 10 this ba of lading shal be qovemed by
the laws of Germany and subjectio he exclusie jurisdiction of ihe cow's of the Cay of Hamburg, except fal at Garner's soe ciotion, it may
Commence proceedings against Merchant al any court or inbunal having jurisdiction,

18. NON-WAIVER AND SEVERABILITY !

18.1 No Servant oF agen ot Carer shall have the power to waive or vary any of fre tems hereat uniess such waiver or variabon i in wetting
and.is specticaty authorized or ratified in writing by an officer or drecior of Carrier having-actua! authority to Dind Carer to such waiver or
vatialion.

182: Nothing here shall operate to deprive Camer of any staluiory protecton or detense, immunity, exempton, limiation of or exonecafion
from fabilty contained in anoécahle laws

18.3 The terms and conditions of ths bil of tading (including hase of fhe applicabie tanfi(s)) are senarabie, and if any partor tem @ hed
invalid, such hotding shall not atiect the vatdity or eniorceabiily of any afer part or term hereat.

HS Gt 01-19 - 742389
Base DAlcowesHAGRCL Document 1-4 Filed 12/01/20 Page 7 of 12

Multimodal Transport
or Port-to-Port Shipment

HAMBURG UD

 

Shipper

JBS SA/SEARA ALIMENTOS LTDA
INDUSTRIAL,

AV. PALUDO,

Lae

www.hamburgsud-line.com

 

 

 

 

B/L No. (alsoto be used as payment ref.) Booking No.

SEARA -— SC, 89770-000, BRAZIL.
SUDU60ITJ030163D OITIJO30163

C.N.P.J. 02.916.265-0001-60 Eiport Reterennes

Consignee (‘Not negotiable unless consigned to order”) 0627255 R20—A

TO ORDER.
sD.:
Vessel IMO No.: 9526966

CNPJ-SH: 02916265000160

INTBL: TJ60638H

 

Forwarding AgentReferences

 

Notify Party (See cl. 9)

 

 

 

 

 

 

 

 

 

ZHONGSHAN CITY BENTENGHE WINE
TRADING CO., LTD.
NO. 6, WEST 1 STREET, TIANWANG Point and country of origin
ROAD, SHAGANG VILLAGE, EAST
DISTRICT, AHONGSHAN CITY,
GUANGDONG, CHINA. Domestic Routing Instructions / Also Notify / Agent at Port of Discharge
Place of Receipt * Pre-carriage by*
Part of Loading Ocean Vessel Voyage Originals to be released at Freight payable at
ITAJAT, BRITJ MAERSK LEON 425
ITAJAIL, BRITJ ITAJAI, BRITJU(PAID)
Port of Trans-Shipment* Place of Delivery* Mode Load Area Mode Disch. Area
SHANGHAT PORT, CHINA NANSHA NEW PORT, CHINA
PARTICULARS FURNISHED BY SHIPPER :
Marks & Nos.| Cont./Seal Nos. | No. of Pkgs. | Description of Goods | Gross: kip aan
1 — 40" CONTAINER — SHIPPER'S LOAD, STOW, COUNT, WEIGHT AND SEAL
MNBU3622043 1350 CARTONS OF GRADE A FROZEN CHICKEN MID JOINT 28994.620 KGS 40.000CBM
Seal-Numbers WINGS 35G-45G PER PIECE, SEARA BRAND
MLBRO533475 PACKED IN 20 KGS STANDARD CARTONS
00072947/490 -N.C.M. :0207.14.00
SEARA/ HALAL NW 27110.400 kgs / GW 28994.620 kgs
Tare: 4320 KG Cargo stowed in a refrigerated container
Size:40' Type:RH set at the shipper's requested carrying
Cnt.Ld.:FCLFCL req. temperature of: -22.00 C.
AS PER SHIPPER.
1350 CARTONS 28994.620 KGS 40.000 CBM
FREIGHT AS PER AGREEMENT FREIGHT PREPAID BY SHIPPER

RUC: 9BR01838723100000000000000627255E20
/

Additional export references:
9BRO1838723100000000000000627255E20

 

a Agreement No.(s): RSEC9000160-01078

a

wo

+t Page: lof 1 *
COPY not negotiable

Tariff ttem No. Total No. of Pkgs. Declared value (See clause 4.2 (b)) Ne. orig. B/L

3 SHIPPED ON BOARD: Aer 0

 

 

 

 

 

RECEIVED for shipment as specified above in apparent good onder and condition
unless otherwise stated. The Goods to be delivered at above mentioned Port of
Discharge or Place of Delivery, whichever applies, SUBJECT TO Terms and
Conditions contained on reverse side hereof, to which Merchant agrees by accep- 3

Place and date of issue

   

Signed as Agent for
HAMBURG sUD

  
 

 

2180 74005

ting this Bil of Lading. 5 2
IN WITNESS WHEREOF the number of orginal Bills of Lading-stated on thisside 4 ONV-GL yy Fh Be
next to this clause have been signed, one of which being accomplished, the others & Dt ITAJAT 8C BR as CARRIER Alianca Navegacao e Logistica Ltda.
to stand void, unless compulsorily applicable law provides othensise. 1 9 L 0 2 0
(So ote . .

* Applicable only when used for MULTIMODAL TRANSPORTATION.

 
TERMGesNDP COMETS ASDEUGAIRRIAGiEed 12/01920 RAGE BObndZeucine.com

1. DEFINITIONS

‘Carre? means Hamburg Sadamerkanische Dampfschifilanis-Geseilschalt AS & Oo KG, Willy Brand!-Srale 59-65, 20457 era:
GermanyComimercial Regste: Amtagercht Hamburg HRA. 59448 (nereinatier “Hamburg Sad”), Genera’ Parner Hamburg Sod AVS,
Copenhagen (Denmark), Centale Virksomniedsegster (CVR) No. 32345784. Exeoufive Goad: Seren Skou (CED), Board-of Directors: Jim
Hagemann Snabe (Charman), Executive Board of Hamburg Sidamermanische Danptschitiigtets-Geselschafl A/S & Co 8G: Dr Amt
Vespemann( CEO), Frank Smet (CCO), Jakob Wegge-larsen (CFO).

“Carriage” means he whole or any part of the aperatons and senses underiaien by Carrier in respeci of he Goods covered by tris bat of
fading wheter by water, (and, or ar.

‘Charges’ incudes treaghi, deadreight, demurrage and all expenses and money obligations maurred or payable in accordance vith the
aopicanle tard or fis 08) of fading.

“COGSA" means tne U.S. Carriage ot Goods by Sea Act.

"Container incudes any open or closed container, van, valey, flatbed, flaack, transporl2le tank or any Similar recentacie whaisoeyer used
{0 consoddate tha Goods and any conected equipment.

‘Goods’ mears hie care. mi wholeorgarl, recawed fom the shioner and any Container nol supnged - oon behail of Carer.

“Haque Rules” means fie hiemational Convention for the Unitication of Certain Rules retaing io Bais of Lading of 1924 including the Visby
Amendment and fhe 1979 Protaoal,

“Merchant” includes the booking partly, shipper, consignee, recerver, hoider of this Dil of lading, or any person owning or entitied to
possession of he Goods or of fis bil ofiading, and fie servants and alle and principals of any of these, all ol whom shail be jointy and
severally Sable to Camier iv the payment of al Charges, and for he perrmance of fhe obigations of any of them under tvs biol iading:
‘Subcontractor’ includes he owners, managers, charleres, siol or space charierers, and operators of any Veasel (over than Carrier):
undenying of substitute carriers; stevedores and terminal operators; and any direct or indirect servant, agent, or subcontractor (including
rez own Subcontractors), or any afer party i by oron behalf of Carrier, or whose services or equipment have been used 1D perlom
fis contact whether in contractual priviy wih Camier oF nat.

“vessel” maang (he odean vessel named On the face side hereal, and any substitute vessel, feederstip, barge or other means of conveyance
by water used for he Carriage:

GM" means the venfied gross mass obiained by a method prescribed by SOLAS and any laws in force al ihe port af ioading

2. CARRIER’S TARIFF(S)

Ae temma and conditions of Camers applicable tarts), including but not limited to those perairing to demurrage and detention are
incorporated herein, Copies of the tardiis) or relevant provisions inesect ave obtainabie tom Carrier or the appicabie requiatory body on
request. in ine event of a conic! between the terms and condifions of auch tariti(s) and tis bit of fading, he bi of iading snatl preva

3. CHARGES.

3,1 Charges shail be deemed earned on acceptance of Goods or Containers or afier pacrages jorshigment by Carrier and shall bepaid by

Merchant in full, vilhout ary offset, counterciaim or deduction, Goods andior Vessel or ciner conveyance lost or not lost, and shall be

nor-retumable i ary avert.

e Merchant shai remain responsibie for all Charges, regardiess whether ihe bill of fading be marked, m words or symbols, “Prenaid’, or
caleat.

3.3 hr case-of non-payment of Charges or any oer amount(s) due under this contract, Carrer is enitied to pursue tha relevant amounts)

against Merchant or Goods and Merchant shad alto be fable for iereston any overdue amounts) a wel a9 Carriers reasonable allomeys

‘Bes and expenses incured in cofedcting any amourdis) due.

34 ln arangng for any senices with respect to Goods, Carter shall be considered Merchant’ agent ‘or ail puposes. Charges ard any

Sete a7ges to parties ofher than Carne shail not, many event, be considered nt to Camer,

3.8. Changes for cold treatment are for administration ony and do not impose any resnonsinaity on Carrier for completion or success of ooid

teaimeni as per ihe applicable reguatons,

4, CARRIER’S RESPONSIBILITY
4,7 Excantas otherwise noted herein, Camer shall be responsipie tor loss of or damage to Goods under the following circumstances only:
ia) PORT-TO-PORT SHIPMENT
(1) When Goods have been lost or damaged fram the time of loading an tie Vessel until the ime al discharge trom the Vessel, Carriers
Teemmesniy 6 oy German law making ihe Hague-Rules ara appicable. However, if the bil of fading covers a shipment
to or fom ihe USA,-C Qovems Camer’s responsiidty and sal apply during the time fom loading fe Goods on the Vesse! unt
discharge a3 wel as during af mes betore toading and alter diacharge of the Goods fom ine Vessel.
(2) Camer snail not be responsible tor any fault of its personne: of he Vesae?s crew in cases of damage or loss caused by fire or
explosion on board ihe Vessel ("Five"), or Caused Dy the navigation or management of ine Vessel save tor damage or toss caused vinen
exeouting measures which were api taker in the interest of the Goods ("Error in Navigation’)
(3) Camier shail nol be responsinie for any fault of ofrer parsoné involved in he navigation o management of the Vessel, in narbouley, a pilot
on board of ihe Vessel of the Crew of a tug es et Se oe joss caused by fhe navigaton or the
management of ine Vessel, except for damage or joss caused, when execuling measures, which were predominantly iaken in ine interest ot
fhe Goods (Error in Navigator’),
(4) Carrier is not deemed to have custody of fie Goods before wading and after discharge, and Came is not responsible for acts or
omissions of a ierminal operator to which the Goods were submitied efiher by Carrier or by Merchant
(b) MULT MODAL TRANSPORT
(1) iti@estabsshed fat joss or damage to Goods occured during fe portc-port leg, Carner’s responsibilty is governed by clause 4.143)
and if itis estabished that loss or damage to Goods ocoured dure ay cites jeg, ihe law applicable to.such leg of ransport shall appy
exoaot that # the billot lading Soak asinine foorfron hme USA, CO: Shall aopy for af legs of transport It ihe law fius appiicabies
not compusory Care's hability shalinever exceed 2 Special! Drawing Rights ("SDR") per kilo of gross weignt of Goods lost or damaged,
(2) tS not established during which leg of transport iss ot or damage to Goods has occured, Carriers lisbilty shall be determined in
accordance with Geman law incoporaing fe Haque Rules, except for shipments to-or fram the USA in which case COGSA shail apply,
Unies otherwise provided for herein, inna event shall the liability of Camier exceed 2SDR per kilo of gross weight of Goods iost or damag
42 LIMITATION OFLIABLITY
4a) In no event shall Carriers Kabilty under or i consecton with this bal of tading exceed 2 SDR per ilo of the gross weight of the Goods ios
scene. except that ii COGSA anpies, lability shail not exceed: US$ 500 per package or per cusiomary freight unit, as he case may be.
(0) The imiations of lisbaty provided herein apply urvess the nature and valve of the Goods have been declared by Merchant prior to
Sioment and inseried in ine box “Declared vaiue’ and extra ireight paid if required. In no event shall ihe limitaion amount excesd ihe
decigred vatue and nothing herein shal be consirved a8 a waiver of imitation.
{c) The temms-and conditions in Carrier's tantiia) and here (inctudng fhe limitation of GanMy of US$ 500 oe package or per customary
freight unit and law and jurisdiction clauses in ins bill of tading) shall apply to ai muflimodal shepmenis arignating in fe USA uniess
Merchant selects tull value Carmack Gabildy coverage under 49 U.S.C. § 17706 by nofitying Carrier at fre fime of booking the Goods and
pees eae Carmack feignt rate obigined tram Camer

Mi EQUS PROVISIONS
(a) Deay: Carsier does notundertake that Goods or any doouments relating thereto will arrive at a partioular ime at the Pori of Discharge or
af he Pace of Detivery and Carrier shail not under any clroumstances whatsoever De Gate for any direct, indirect or consequential logs or
damage caused by delay, unless such delay ves caused by Carrer, ts servants or agenis with the intention to cause damage, ortecateiy
or wilh inowiedge that such damage would probably result If Carter nevernetess shalt be held legally Sabie for any loss or damage
by delay, such Haiity shal in ro event exceed 3 (tree) times fhe treght paid.
(0) Except as provided herein, underna circumstances shall Carrier be liable for any indirect or consequeniis! loss or damage or for any logs
of profit or Qusiness from any cause whatsoever, unless such joss or damage was caused by Camer, is servants or agents wih the injention
fo cause damage, cr recklessly or with krowedge that auch damage would orobably result.
{c) The ibertes, as defenses, immunifes, aemotons, limiations of and excnerations fom Gability of whatsoever nature, provided in Tis
Dil of iading, or under statute, shall apply inany action or proceeding agains! Carier whether founded in contract, ton, baliment or ofherwige:
{d) Gamer shalt, notwithstanding wwton legeiation is appicable hereunder, be entited to the benefit of Sections 40501 through 30511, Tite
46, U5. Code-a3 may be anened as if (he same were expressy set out herein, including but not limited to the Limiation of Lignilly Act and
Fae Statute.
(2) Caerier shall have no fabilly whaisoever arising oul of or connection with te acts of any person (not employed oF instruct ny Carrie)
who urigvduty, by the use of force or threats ofany kind, damages, seizes, or exercises conirol over te Goods, over any Sudconiractor, or
over ary means of Fansporiation oF sirage of fhe Goods.

5. SUBCONTRACTING

(a) Garrier shail be entted to sub-conact on a fems ine whore: or any part of the Carriage, loading; unioading, ‘storing, warehousing or
2 Pern whatsoever a5 wel 23 any and all duties whatsoever undertacen by if irineiation ip the Goods or Coniainers or in perrmance

‘ins contrac.

(b) Mo Subcontractor shail in any cltcunstances ne under any Gabiily whatsoever 0 Merchant for any loss, damage or delay whether anging
OF resulting directly or indirectly trom ary act, negiect or defauil on the Suoconfactors part, and Merchant underiakes thai no ciaim or
@legation, whether in contract, baiment, tori, or otherwise, shall be made agains! any Suboonfaclor seeing to impose fabity
whalsoever in connection with his confact If any such claim or aegation shoud feito be made, Merchant wil indemnify Carrier

againal ail consequences thereof,
(c) Wihiout prejudice to the foregoing, every Bberly, exemption, limiation ol and exoneraion fom Badilly condifon, right, defense and
" , i ding ven nttoentorce ee jurisdiction provision comlained herein snail aiso be

immunity contained herein or i jo Carer
available joand extend i every Subcontaciorand Vessel which shall be ertiled to enforce same against Merchant,

6. METHODS AND ROUTES OF CARRIAGE
6.1 Carrer may atany time and witout noted to Merchant:
(a) Use any means of transport (water, land and/or ai) or slorage whatsoever;
(0) Transfer the Goods from one conveyance to another including transshipping or carrying fem on a Vessel other than the Vesseinamed on
fhereverse side hereol or by any ciner means of tranaport or conveyance whatsoever;
(co) See with or without pols, proceed by any roule, piece or port, ints discretion and at any speed and in any order, and omit, proceed to or
slay at any pisce or port whatsoever, whether scheduled ornat,
(d) Load ard uroad the Goods at any alaoe or port (whether or not any such ocr is named.on the reverse side hereof as the portof loading
of port or dechae) and store the Goods at any such port or glace;
(2) Terminate the Tangooriation and discharge Goods or Containers, and require Merchant to take detvery, Upon Merchant's faltue ta do sa,
Camier can take any measures including devanning, sefing, disposing or siaring the Goods at ris and expange of Merchant and Goods;
(f) Quen any Corianer to mepect fie corients, and f @ appears thal ariy part heveot cannot safely or on he camed, either at all or
without inouring addtional expense, Carrier may terminate fie tanaooriaton and/or now any reasonable addifional-experises to coninue
Garage at Merchants risk and expense:
cary livesfock, explosives, munitions, warlike stores, dangerous or hazardous Goods or lawlul Goods of any and a8 kinds; and/or

i) Comply wit ary orders, directors or recommendations qven by any govemmentor aufionly,
6.2 The liberties sel out in 6.1 above may be mvaked by Camer for any Qutpose whatsoever and whetierornot connected wih ihe Camage
of the Goods, cluding bul not limfed to oading or unioading he Goods, burkering, repairs andor dry docaing af te Vessel. Anything done
in accordance with clause 6.1 or ary delay arising feretrom (i) shall be deemed within the oontactual Carriage and shail not be a dewiation
ard (i) Carre: shall be entitled to ful Charges and any addilional trent, storage ard al ofier expenses related Ineretp inourred lay of on
ehad of Carrier, all of wich shall-be due and owing from Merchant, and Carlier shall havea len on fe Goods for same.
7. MATTERS AFFECTING PERFORM
tt at ary time the Carriage (whether commenced or nat) & or 6 lel) 0 be-alfected by any hindranog, rex, danger, detay, difliculty or
disadvantage of any Kind and however ansing, including bul not limited to Acts of God. disruntion in ishor, war, cive commotion, pottical
unvest, pitacy, act of terorgm, and threat thereat, which Cannot be-avorded by the exercise of reasonable endeavors (and even though the
Groumsiances affecting nerarmance hereunder exisied al he fe this contract was entered into or when the Goods were received for
Carriage), Carrier may, al its sole discretion and without prior notice to Merchant, ether:
(1) Camry he Goods tothe contacted pce of discharge or place of delivery, wricheveris applicable, by ar alternative route to fial indicated

on the reverse side hereof or thal which i usual for Goods consigned to that port of discharge or place of delivery and shall be enttied to
charge such addifonal eight a3: Camer may determine: or

(2) Suspend the Carriage al the Goods and store them ashore or afloat under fese terms and conditions and endeavor to forward them as
sor a5 feascnanly possibe and shall be entitied to such storage ousis and additional freight a5 Cariermay determine: or

(3) abandon the Carriage of he Goods and place them at Merchant's disgosal at any place or port which Camer may deem sale and
comerient, whereupon ine responsiblity of Carrier insespectal such Goods shall cease. Camer shall neverlneless be ented to dull freagnt
on the Goods received for the Carriage a well a5 any additional costs. and Charges of the Carriage to, and detvery and storage ai, such
pizce or por,

Carfier election i use an atiemative route or to suspend the Camiage under fis clause. shal not prejudiog Camer’s ght to subsequentiy to
abandon he Carriage

8. DECK CARGO

Goods, whether containerized or not, may be camied on or under deck without notice to Merchant and at Camier 5 sole option, and Merchant
exoessty agrees that: (i) Coriainess carted on deck are considered jor all ‘egal purposes to be stowed under deck: (i) Carrier shail not be
required to Tole, mark or-stamp on the bié of lading any statement of such on deck Carriage: {) Carriage of Goods on deck not in
Coniainer(s) solely al Merchants ris: (iv) Carrier ig nol regponsitie for any expense, joss, damage or delay to the Goods resulling trom
Carriage on deck; (vy Carriage at Goodson deck is subject to all tems and conditions of tris bil of fading

9. DELIVERY

9.1 Neither Carrier nor any Subcontractors are obliged to irtorm Merchant or Notty Parly of Vesselsestimated or actus’ date ortime of arrival,
and 4 given, such information shall be considered gratuitous.

92 Merchant sia take deinery of the Goods witiin fe ime provided in Carrier's appticable Taritts), tf Merchant tats to do so, Carer may
without notice lake any regsoriable measue a1 Merchant's soe ik and expense, mcluding devanning, selling, dsposing, or storing fhe
Goods. Such measures snail conatiule due delivery hereunder and ali Rapiily whalsoever of Camier in respact of he Goods shat cease,
9.3 After discharge ot he Goods, Carrey shall nol He resparisinie for any claims, loss, Eabaty penaties, d je, delay, fines, altorney fees,
costs, andor expenses: (i) arsing out of ihe Goods oy fhe qusiody af Customs or ofier authority and/or fi) in the event the Goods are
mpropeny released or detivered by Customs or ciher auinorty to a find party without fie consent of Carrier

10. NOTICE OF CLAIM AND TIME TO SUE

It notice of loss, damage oF claim is not giver at time of diachargefemoval of. Goods by Merchant o, if not then apparent, wilrin 3 (lnvee)
consecutive days theratter, apresumption of discharge delivery in good order siall ange. In ary event, Carrier sia! be discharged from al
liability whatsoever inrespect of the Goods, including ary claims for indemnity oF contribution, uniess sul s Drought within | (one) year aller
them detivery of the date when they should have been delivered, prowded however that if a shorter period tor commencement of sud applies
under anplicaiie law, ary lability whatsoever of Carer shall cease uriess suil Drought wihin such shader period,

11. CARRIER’S LIEN

Carrer shal havea fen on Goods and any Charges and documents reiaiing hereto for afl sums due under this contract or any ofver contract
of underiaking to which Merchant was party or oinervse involved, which lien shall aso extend to General Average cont tutors, savage and
cost of recovering Suchisums, inclusie of alloney fees, and shai survive delwery, Sudh Sen may be enforced Oy Carrier Dy public or private
$6 ai expenee of and withoutnofice 19 Merchani,

12. MERCHANTS RESPONSIBILITY

12.1 Merchant warrants thal in agfeeing to ie tema and condilions hereal, he is, or has the authonty of the person owning or eniitied to he
possession of the Goods-and iris bal of lading, Merchant further warrants that: (i) the oartioulars relating 1 the Goods as set out on he
reverse hereot have Deen checked and thal auoh parboulars, and any otter paricuiars fumisied by of on hehail ol Merchant are adequate
and comect, and (if) thas compiled with all statutes, ordinances, requiations and requirements of whalsoever nature relative to he Goods,
Coniainers o other packages, is/fer documentation or in any other way relating thereto,

12.2: Merchant acknowledges that carriage of bullon, precious metals of minerals, diamonds, mrecious of semi-precious stones or coinage,
arworks, eacpes ey OF rare oF precious attelacis, documenis. of value inciuding Out not irmded to cumency notes, bonds, bearer
documents, negotiable instruments, bark drafts, checks, or payment orders, is subject to. particulars tumished wih the booking of the Goods
and Camiers writen approval prior to shipment

123 The party peo ae Siomenis shall orovide the VGM of each Container to fe Carrier nol ister han the VGM-Cut-oll-Date ina format
Qursuant fo wv hamburgsucl ine, com howtovgn. Nori-complance herewith will bar he Carrier ftom joading the Container on the intended
Vessel, inwhich cage: the Carner shal he entited o demurrage, detenton and / or storage fees under the apnscable Tarift. The booking party
shail aigo be fab'e to fe Carrier tor any costs, damages and fees resulting tram such nov-complance, Same anplies to he stone ad hie
Congignee named averigat to the exlent fey ave liable under the anpicabie law.

124 Whena Container ig stufied by or on behalf ot Merchant, such Container shall be deemed shipped as “Shinners weight, wad, stow,
count and sear” and Camier suai not be Eebie for loss of or damage tp fie Goods caused by fhe: (:) manner in which Container has been
stuffed: (i) unsuitability of Goods for Carriage in Containers, or (il) Merchant's tailwe to seal he Container at the commencement of Carriage.
Merchant agrees Camer haa no reasonable meane of checking quantity, weight, conditon, identity a existence of contents or manner in
which js ave stutfed, stowed and seoured within Container cr brea¥bulk cargo s packaged, or fal same @ accurate or proper,

125 When a Container S supoted by Carrer and has been stulfed by or on behalf of Merchant, Carer shal not be fate for loss of or
damage to fie Goods caused by the unsultabilly or detective condition of the Container which would have been apparent upon reasonable
napecton by Merchant at or onor io ime Conlainer was stulled. il & ine Merchants obagation io-set andar check fial ine lemperature
coniross-on the container are at fhe required camying temperature and to propeny sel the ventilation / gaa sevel (CO2/02) settings.

126 In absence of awnitten request to he contrary, Camer ig not under an obigatonio provide a Container of ary particular type or quality,
127 When any Container is owned of leased by Carrier, Merchant shall be fabie, at tarifl rates, for any delay £ time alowed for the use
of such Container, and for ary loss, damage or expense incurred by Carnie: as a resull of fale 1 return the Conlainer 10 Canrier in sound
condition and siate of cieaniiness as when fecesed, even if a condition caused by Goods does not fer maritesi tse! and/or reguits iniags,
damage of expense ata subsequent ime. Payment ferefor is dua upon presentation of written cost estimates.

128 Carer 8 committed ib he concept of supply chain securily. Merchant ensures the sealing of ali packed Containers immediately after
stulling iscommleted and betow placing them at Carrier's disposal tor al destinafons, Only hgh spotty seas musi be used. Al seas must
meet fie spectications tr high secunty seats ssued oy the International Organization tor Sianderdization under SO/PAS 17742 and any
subsequent amendment or new defiition thereat.

129 When a Container @ supplied by Merchant, Merchant warrants that: Ve Container complies wih CSC, ISO standards and al
appicabie ules and ee estanished by IMG or other competent authorities or bodies, and (i) fie Container{s) meet or exceed
apnicabie slacking weight and racking test minimums.

12.10 Merchant shall be lisbie jor and shall indemnity, defend and hold Carierharmess against all cgims, logs, liability, penalties, damage,
delay, tines, attomey tees, cosis, andor expenses arising fom any faire of Merchant io comply wih fhe above mentioned obligations or
oferwise provided nm ths bal of nas Or in ary way related to the Goods of Conlainer or which resulls from the acts or omission of
Merchant, ds ageris of servants or trad partes for wion Merchant, its agenis or senants ave responsibie,

13. DANGEROUS OR HAZARDOUS GOODS
13.1 No Goods which are or may become dangemus, hazardous, llammable, expose, noxious or damaging (including radioactive
maternal), of which are or may become fable fo damage any perain or properly whatsoever, regardiess of whelher such Goods are fisted in
any inter nationai or national code, convention, sting or fave, shal be tendered 10 Carder for Camiage without its express congent in writing
and withoul distinctly maning the Goods and the Container or other covering on tiequtside 90 a5 io dicate fe nature and character ol any
such Goods and so as to comply with any appiicabie iaws, requiaions or requirements. tt any such Goods ate delivered to Carrier without
auch wntien consent anid marking, oF iin ine opinion of Carrier he Goods are qr are liane fo become of a dangerous, hazardous, flammabie,
exmiosive, noxious oF damaging Nature, the same may al ary fime or piace be unioaded, destroyed, disposed of abandaned or rendered
hammiess without compensation to Merchant
13.2 Merchant underiaxes fiat such Goods are packed ina manner adequate to withstand ihe risk of Carriage having regard to theirnature
ae cape with all ws, requistions or quirements which may De anpscabie 10 The Goods of Carriage inciuding IMDG Code, ADR,
ai ,
13.3 Merchant shall indemnity and delend Camier agains! all claims, toss, Rablity damage, deiay fines, attorney lees, costs, and/or expenses
anging trom or related to fe Carriage af such Goods and/or breack of any of fhe warranties and obligations provided herein wheiher or not
Merchant was aware of fhe nature of such Goods,

14, REEFER CONTAINERS
Containes with temperalure- or almospnere-contntied apparatus wil not be furished uniess expressiy contacted tor in writing at time ot
booking and, when jumisied, may eniail increased Charges. In absence of an express request, it shallbe conclusively presumed thal use ot
a dry Coniainer is appropriate for he Goods. Merchant must provide Carrier wih desired set-iemperatue when delivering Containers to
Carrer. Carrer shall not beresponsinie tor: (the functoning of emper ature of aimosphere-controted Containers not supped by Carrier or
relaied companies or (8) the consequences of he Goods, when placed in any Container, beng at ahigher temperature than that required tor
the Carriage (hot stulling} cr (fi) the recording of temperatures in any form. The Carer does not accent ip comply wih any goverimentai
fam of protoca, |
Hierehant acknowledges thal temperature or atmosahere-contrated Containers are not designed to freeze down cargo which has not been
presented tor stuffing af or below ita designated carrying emperatureorto montor and contol humidity levels, sibel a selfing tactity exists,
that humidty & influenced by many extemal factors and Camier does not quarantee te maintenance of ariy intended ‘evel of humidity
inside any Coniainer,
Merchant acknawiedges fist Goods, which require retrigeraiion, ventilation or other spacialized attention, were nat ventied by Carer, when
received, as being af fe carrying temperature, humidity level of ofier condition designated by Merchant,

15. BOTH-TO-BLAME COLLISION CLAUSE
The Bothto-Bame Collision Cause published by the Batic and Intemational Maritime Councd and obiainabie from Carrier orits agents upon
request 8 hereby incomorated herein.

16. GENERAL AVERAGE

16.1 General Average shall be adjusted, sated and settied acourding to York-Antwerp Rutes 2016, Merchant shall gve such cash deposi ar
offer secunly 25 Camier ve deem sufficient to cover estimated General Average continulion of Goods Delore deivery 25 Carrier requires,
or, if not so required, within 3 (three) montis ot detvery of Goods, wheiher or nal at ihe time of detvery Merchant had noice ot Carers den,
Carrier shall De under no obtgation i exercise any lien for General Average contmuton due tram Merchanis),

162 Cargo’s contribution in General Average shall be pad even when such Average & result of faull, negieot or error of the Master, pilot,
Offloers or crew: The New Jason Ciause published by ine Batic and Intematonai Mariime Counca and chianab je tom Carrier or its agents
upon request is hereby incomarated herein.

17. LAW AND JURISDICTION

Uniess othervése provided herein, any claim, dispute, suitor proceeding arising under or retafing 10 this ba of lading shal be qovemed by
the laws of Germany and subjectio he exclusie jurisdiction of ihe cow's of the Cay of Hamburg, except fal at Garner's soe ciotion, it may
Commence proceedings against Merchant al any court or inbunal having jurisdiction,

18. NON-WAIVER AND SEVERABILITY !

18.1 No Servant oF agen ot Carer shall have the power to waive or vary any of fre tems hereat uniess such waiver or variabon i in wetting
and.is specticaty authorized or ratified in writing by an officer or drecior of Carrier having-actua! authority to Dind Carer to such waiver or
vatialion.

182: Nothing here shall operate to deprive Camer of any staluiory protecton or detense, immunity, exempton, limiation of or exonecafion
from fabilty contained in anoécahle laws

18.3 The terms and conditions of ths bil of tading (including hase of fhe applicabie tanfi(s)) are senarabie, and if any partor tem @ hed
invalid, such hotding shall not atiect the vatdity or eniorceabiily of any afer part or term hereat.

HS Gt 01-19 - 742389
Base DAlcowesHAGRCL Document 1-4 Filed 12/01/20 Page 9 of 12

Multimodal Transport
or Port-to-Port Shipment

HAMBURG UD

 

Shipper

JBS SA/SEARA ALIMENTOS LTDA
INDUSTRIAL,

AV. PALUDO,

Lae

www.hamburgsud-line.com

 

 

 

 

B/L No. (alsoto be used as payment ref.) Booking No.

SEARA -— SC, 89770-000, BRAZIL.
SUDU601TJ030163E OITIJO30163

C.N.P.J. 02.916.265-0001-60 Eiport Reterennes

Consignee (‘Not negotiable unless consigned to order”) 0627255 R20—A

TO ORDER.
sD.:
Vessel IMO No.: 9526966

CNPJ-SH: 02916265000160

INTBL: TJ60638H

 

Forwarding AgentReferences

 

Notify Party (See cl. 9)

 

 

 

 

 

 

 

 

 

ZHONGSHAN CITY BENTENGHE WINE
TRADING CO., LTD.
NO. 6, WEST 1 STREET, TIANWANG Point and country of origin
ROAD, SHAGANG VILLAGE, EAST
DISTRICT, AHONGSHAN CITY,
GUANGDONG, CHINA. Domestic Routing Instructions / Also Notify / Agent at Port of Discharge
Place of Receipt * Pre-carriage by*
Part of Loading Ocean Vessel Voyage Originals to be released at Freight payable at
ITAJAT, BRITJ MAERSK LEON 425
ITAJAIL, BRITJ ITAJAI, BRITJU(PAID)
Port of Trans-Shipment* Place of Delivery* Mode Load Area Mode Disch. Area
SHANGHAT PORT, CHINA NANSHA NEW PORT, CHINA
PARTICULARS FURNISHED BY SHIPPER :
Marks & Nos.| Cont./Seal Nos. | No. of Pkgs. | Description of Goods | Gross: kip aan
1 — 40" CONTAINER — SHIPPER'S LOAD, STOW, COUNT, WEIGHT AND SEAL
MNBU0553838 1350 CARTONS OF GRADE A FROZEN CHICKEN MID JOINT 28994.620 KGS 40.000CBM
Seal-Numbers WINGS 35G-45G PER PIECE, SEARA BRAND
MLBRO?775202 PACKED IN 20 KGS STANDARD CARTONS
00021147/490 -N.C.M. :0207.14.00
SEARA/ HALAL NW 27110.400 kgs / GW 28994.620 kgs
Tare: 4300 KG Cargo stowed in a refrigerated container
Size:40' Type:RH set at the shipper's requested carrying
Cnt.Ld.:FCLFCL req. temperature of: -22.00 C.
AS PER SHIPPER.
1350 CARTONS 28994.620 KGS 40.000 CBM
FREIGHT AS PER AGREEMENT FREIGHT PREPAID BY SHIPPER

RUC: 9BR01838723100000000000000627255E20
/

Additional export references:
9BRO1838723100000000000000627255E20

 

a Agreement No.(s): RSEC9000160-01078

a

wo

+t Page: lof 1 *
COPY not negotiable

Tariff ttem No. Total No. of Pkgs. Declared value (See clause 4.2 (b)) Ne. orig. B/L

3 SHIPPED ON BOARD: Aer 0

 

 

 

 

 

RECEIVED for shipment as specified above in apparent good onder and condition
unless otherwise stated. The Goods to be delivered at above mentioned Port of
Discharge or Place of Delivery, whichever applies, SUBJECT TO Terms and
Conditions contained on reverse side hereof, to which Merchant agrees by accep- 3

Place and date of issue

   

Signed as Agent for
HAMBURG sUD

  
 

 

2180 74005

ting this Bil of Lading. 5 2
IN WITNESS WHEREOF the number of orginal Bills of Lading-stated on thisside 4 ONV-GL yy Fh Be
next to this clause have been signed, one of which being accomplished, the others & Dt ITAJAT 8C BR as CARRIER Alianca Navegacao e Logistica Ltda.
to stand void, unless compulsorily applicable law provides othensise. 1 9 L 0 2 0
(So ote . .

* Applicable only when used for MULTIMODAL TRANSPORTATION.

 
TERMSs4Nh RoC nwbBLAbIS Bode nARIRAAGIEd 12/0d2QuRage@: LO.afidgucine.com

1. DEFINITIONS

‘Carre? means Hamburg Sadamerkanische Dampfschifilanis-Geseilschalt AS & Oo KG, Willy Brand!-Srale 59-65, 20457 era:
GermanyComimercial Regste: Amtagercht Hamburg HRA. 59448 (nereinatier “Hamburg Sad”), Genera’ Parner Hamburg Sod AVS,
Copenhagen (Denmark), Centale Virksomniedsegster (CVR) No. 32345784. Exeoufive Goad: Seren Skou (CED), Board-of Directors: Jim
Hagemann Snabe (Charman), Executive Board of Hamburg Sidamermanische Danptschitiigtets-Geselschafl A/S & Co 8G: Dr Amt
Vespemann( CEO), Frank Smet (CCO), Jakob Wegge-larsen (CFO).

“Carriage” means he whole or any part of the aperatons and senses underiaien by Carrier in respeci of he Goods covered by tris bat of
fading wheter by water, (and, or ar.

‘Charges’ incudes treaghi, deadreight, demurrage and all expenses and money obligations maurred or payable in accordance vith the
aopicanle tard or fis 08) of fading.

“COGSA" means tne U.S. Carriage ot Goods by Sea Act.

"Container incudes any open or closed container, van, valey, flatbed, flaack, transporl2le tank or any Similar recentacie whaisoeyer used
{0 consoddate tha Goods and any conected equipment.

‘Goods’ mears hie care. mi wholeorgarl, recawed fom the shioner and any Container nol supnged - oon behail of Carer.

“Haque Rules” means fie hiemational Convention for the Unitication of Certain Rules retaing io Bais of Lading of 1924 including the Visby
Amendment and fhe 1979 Protaoal,

“Merchant” includes the booking partly, shipper, consignee, recerver, hoider of this Dil of lading, or any person owning or entitied to
possession of he Goods or of fis bil ofiading, and fie servants and alle and principals of any of these, all ol whom shail be jointy and
severally Sable to Camier iv the payment of al Charges, and for he perrmance of fhe obigations of any of them under tvs biol iading:
‘Subcontractor’ includes he owners, managers, charleres, siol or space charierers, and operators of any Veasel (over than Carrier):
undenying of substitute carriers; stevedores and terminal operators; and any direct or indirect servant, agent, or subcontractor (including
rez own Subcontractors), or any afer party i by oron behalf of Carrier, or whose services or equipment have been used 1D perlom
fis contact whether in contractual priviy wih Camier oF nat.

“vessel” maang (he odean vessel named On the face side hereal, and any substitute vessel, feederstip, barge or other means of conveyance
by water used for he Carriage:

GM" means the venfied gross mass obiained by a method prescribed by SOLAS and any laws in force al ihe port af ioading

2. CARRIER’S TARIFF(S)

Ae temma and conditions of Camers applicable tarts), including but not limited to those perairing to demurrage and detention are
incorporated herein, Copies of the tardiis) or relevant provisions inesect ave obtainabie tom Carrier or the appicabie requiatory body on
request. in ine event of a conic! between the terms and condifions of auch tariti(s) and tis bit of fading, he bi of iading snatl preva

3. CHARGES.

3,1 Charges shail be deemed earned on acceptance of Goods or Containers or afier pacrages jorshigment by Carrier and shall bepaid by

Merchant in full, vilhout ary offset, counterciaim or deduction, Goods andior Vessel or ciner conveyance lost or not lost, and shall be

nor-retumable i ary avert.

e Merchant shai remain responsibie for all Charges, regardiess whether ihe bill of fading be marked, m words or symbols, “Prenaid’, or
caleat.

3.3 hr case-of non-payment of Charges or any oer amount(s) due under this contract, Carrer is enitied to pursue tha relevant amounts)

against Merchant or Goods and Merchant shad alto be fable for iereston any overdue amounts) a wel a9 Carriers reasonable allomeys

‘Bes and expenses incured in cofedcting any amourdis) due.

34 ln arangng for any senices with respect to Goods, Carter shall be considered Merchant’ agent ‘or ail puposes. Charges ard any

Sete a7ges to parties ofher than Carne shail not, many event, be considered nt to Camer,

3.8. Changes for cold treatment are for administration ony and do not impose any resnonsinaity on Carrier for completion or success of ooid

teaimeni as per ihe applicable reguatons,

4, CARRIER’S RESPONSIBILITY
4,7 Excantas otherwise noted herein, Camer shall be responsipie tor loss of or damage to Goods under the following circumstances only:
ia) PORT-TO-PORT SHIPMENT
(1) When Goods have been lost or damaged fram the time of loading an tie Vessel until the ime al discharge trom the Vessel, Carriers
Teemmesniy 6 oy German law making ihe Hague-Rules ara appicable. However, if the bil of fading covers a shipment
to or fom ihe USA,-C Qovems Camer’s responsiidty and sal apply during the time fom loading fe Goods on the Vesse! unt
discharge a3 wel as during af mes betore toading and alter diacharge of the Goods fom ine Vessel.
(2) Camer snail not be responsible tor any fault of its personne: of he Vesae?s crew in cases of damage or loss caused by fire or
explosion on board ihe Vessel ("Five"), or Caused Dy the navigation or management of ine Vessel save tor damage or toss caused vinen
exeouting measures which were api taker in the interest of the Goods ("Error in Navigation’)
(3) Camier shail nol be responsinie for any fault of ofrer parsoné involved in he navigation o management of the Vessel, in narbouley, a pilot
on board of ihe Vessel of the Crew of a tug es et Se oe joss caused by fhe navigaton or the
management of ine Vessel, except for damage or joss caused, when execuling measures, which were predominantly iaken in ine interest ot
fhe Goods (Error in Navigator’),
(4) Carrier is not deemed to have custody of fie Goods before wading and after discharge, and Came is not responsible for acts or
omissions of a ierminal operator to which the Goods were submitied efiher by Carrier or by Merchant
(b) MULT MODAL TRANSPORT
(1) iti@estabsshed fat joss or damage to Goods occured during fe portc-port leg, Carner’s responsibilty is governed by clause 4.143)
and if itis estabished that loss or damage to Goods ocoured dure ay cites jeg, ihe law applicable to.such leg of ransport shall appy
exoaot that # the billot lading Soak asinine foorfron hme USA, CO: Shall aopy for af legs of transport It ihe law fius appiicabies
not compusory Care's hability shalinever exceed 2 Special! Drawing Rights ("SDR") per kilo of gross weignt of Goods lost or damaged,
(2) tS not established during which leg of transport iss ot or damage to Goods has occured, Carriers lisbilty shall be determined in
accordance with Geman law incoporaing fe Haque Rules, except for shipments to-or fram the USA in which case COGSA shail apply,
Unies otherwise provided for herein, inna event shall the liability of Camier exceed 2SDR per kilo of gross weight of Goods iost or damag
42 LIMITATION OFLIABLITY
4a) In no event shall Carriers Kabilty under or i consecton with this bal of tading exceed 2 SDR per ilo of the gross weight of the Goods ios
scene. except that ii COGSA anpies, lability shail not exceed: US$ 500 per package or per cusiomary freight unit, as he case may be.
(0) The imiations of lisbaty provided herein apply urvess the nature and valve of the Goods have been declared by Merchant prior to
Sioment and inseried in ine box “Declared vaiue’ and extra ireight paid if required. In no event shall ihe limitaion amount excesd ihe
decigred vatue and nothing herein shal be consirved a8 a waiver of imitation.
{c) The temms-and conditions in Carrier's tantiia) and here (inctudng fhe limitation of GanMy of US$ 500 oe package or per customary
freight unit and law and jurisdiction clauses in ins bill of tading) shall apply to ai muflimodal shepmenis arignating in fe USA uniess
Merchant selects tull value Carmack Gabildy coverage under 49 U.S.C. § 17706 by nofitying Carrier at fre fime of booking the Goods and
pees eae Carmack feignt rate obigined tram Camer

Mi EQUS PROVISIONS
(a) Deay: Carsier does notundertake that Goods or any doouments relating thereto will arrive at a partioular ime at the Pori of Discharge or
af he Pace of Detivery and Carrier shail not under any clroumstances whatsoever De Gate for any direct, indirect or consequential logs or
damage caused by delay, unless such delay ves caused by Carrer, ts servants or agenis with the intention to cause damage, ortecateiy
or wilh inowiedge that such damage would probably result If Carter nevernetess shalt be held legally Sabie for any loss or damage
by delay, such Haiity shal in ro event exceed 3 (tree) times fhe treght paid.
(0) Except as provided herein, underna circumstances shall Carrier be liable for any indirect or consequeniis! loss or damage or for any logs
of profit or Qusiness from any cause whatsoever, unless such joss or damage was caused by Camer, is servants or agents wih the injention
fo cause damage, cr recklessly or with krowedge that auch damage would orobably result.
{c) The ibertes, as defenses, immunifes, aemotons, limiations of and excnerations fom Gability of whatsoever nature, provided in Tis
Dil of iading, or under statute, shall apply inany action or proceeding agains! Carier whether founded in contract, ton, baliment or ofherwige:
{d) Gamer shalt, notwithstanding wwton legeiation is appicable hereunder, be entited to the benefit of Sections 40501 through 30511, Tite
46, U5. Code-a3 may be anened as if (he same were expressy set out herein, including but not limited to the Limiation of Lignilly Act and
Fae Statute.
(2) Caerier shall have no fabilly whaisoever arising oul of or connection with te acts of any person (not employed oF instruct ny Carrie)
who urigvduty, by the use of force or threats ofany kind, damages, seizes, or exercises conirol over te Goods, over any Sudconiractor, or
over ary means of Fansporiation oF sirage of fhe Goods.

5. SUBCONTRACTING

(a) Garrier shail be entted to sub-conact on a fems ine whore: or any part of the Carriage, loading; unioading, ‘storing, warehousing or
2 Pern whatsoever a5 wel 23 any and all duties whatsoever undertacen by if irineiation ip the Goods or Coniainers or in perrmance

‘ins contrac.

(b) Mo Subcontractor shail in any cltcunstances ne under any Gabiily whatsoever 0 Merchant for any loss, damage or delay whether anging
OF resulting directly or indirectly trom ary act, negiect or defauil on the Suoconfactors part, and Merchant underiakes thai no ciaim or
@legation, whether in contract, baiment, tori, or otherwise, shall be made agains! any Suboonfaclor seeing to impose fabity
whalsoever in connection with his confact If any such claim or aegation shoud feito be made, Merchant wil indemnify Carrier

againal ail consequences thereof,
(c) Wihiout prejudice to the foregoing, every Bberly, exemption, limiation ol and exoneraion fom Badilly condifon, right, defense and
" , i ding ven nttoentorce ee jurisdiction provision comlained herein snail aiso be

immunity contained herein or i jo Carer
available joand extend i every Subcontaciorand Vessel which shall be ertiled to enforce same against Merchant,

6. METHODS AND ROUTES OF CARRIAGE
6.1 Carrer may atany time and witout noted to Merchant:
(a) Use any means of transport (water, land and/or ai) or slorage whatsoever;
(0) Transfer the Goods from one conveyance to another including transshipping or carrying fem on a Vessel other than the Vesseinamed on
fhereverse side hereol or by any ciner means of tranaport or conveyance whatsoever;
(co) See with or without pols, proceed by any roule, piece or port, ints discretion and at any speed and in any order, and omit, proceed to or
slay at any pisce or port whatsoever, whether scheduled ornat,
(d) Load ard uroad the Goods at any alaoe or port (whether or not any such ocr is named.on the reverse side hereof as the portof loading
of port or dechae) and store the Goods at any such port or glace;
(2) Terminate the Tangooriation and discharge Goods or Containers, and require Merchant to take detvery, Upon Merchant's faltue ta do sa,
Camier can take any measures including devanning, sefing, disposing or siaring the Goods at ris and expange of Merchant and Goods;
(f) Quen any Corianer to mepect fie corients, and f @ appears thal ariy part heveot cannot safely or on he camed, either at all or
without inouring addtional expense, Carrier may terminate fie tanaooriaton and/or now any reasonable addifional-experises to coninue
Garage at Merchants risk and expense:
cary livesfock, explosives, munitions, warlike stores, dangerous or hazardous Goods or lawlul Goods of any and a8 kinds; and/or

i) Comply wit ary orders, directors or recommendations qven by any govemmentor aufionly,
6.2 The liberties sel out in 6.1 above may be mvaked by Camer for any Qutpose whatsoever and whetierornot connected wih ihe Camage
of the Goods, cluding bul not limfed to oading or unioading he Goods, burkering, repairs andor dry docaing af te Vessel. Anything done
in accordance with clause 6.1 or ary delay arising feretrom (i) shall be deemed within the oontactual Carriage and shail not be a dewiation
ard (i) Carre: shall be entitled to ful Charges and any addilional trent, storage ard al ofier expenses related Ineretp inourred lay of on
ehad of Carrier, all of wich shall-be due and owing from Merchant, and Carlier shall havea len on fe Goods for same.
7. MATTERS AFFECTING PERFORM
tt at ary time the Carriage (whether commenced or nat) & or 6 lel) 0 be-alfected by any hindranog, rex, danger, detay, difliculty or
disadvantage of any Kind and however ansing, including bul not limited to Acts of God. disruntion in ishor, war, cive commotion, pottical
unvest, pitacy, act of terorgm, and threat thereat, which Cannot be-avorded by the exercise of reasonable endeavors (and even though the
Groumsiances affecting nerarmance hereunder exisied al he fe this contract was entered into or when the Goods were received for
Carriage), Carrier may, al its sole discretion and without prior notice to Merchant, ether:
(1) Camry he Goods tothe contacted pce of discharge or place of delivery, wricheveris applicable, by ar alternative route to fial indicated

on the reverse side hereof or thal which i usual for Goods consigned to that port of discharge or place of delivery and shall be enttied to
charge such addifonal eight a3: Camer may determine: or

(2) Suspend the Carriage al the Goods and store them ashore or afloat under fese terms and conditions and endeavor to forward them as
sor a5 feascnanly possibe and shall be entitied to such storage ousis and additional freight a5 Cariermay determine: or

(3) abandon the Carriage of he Goods and place them at Merchant's disgosal at any place or port which Camer may deem sale and
comerient, whereupon ine responsiblity of Carrier insespectal such Goods shall cease. Camer shall neverlneless be ented to dull freagnt
on the Goods received for the Carriage a well a5 any additional costs. and Charges of the Carriage to, and detvery and storage ai, such
pizce or por,

Carfier election i use an atiemative route or to suspend the Camiage under fis clause. shal not prejudiog Camer’s ght to subsequentiy to
abandon he Carriage

8. DECK CARGO

Goods, whether containerized or not, may be camied on or under deck without notice to Merchant and at Camier 5 sole option, and Merchant
exoessty agrees that: (i) Coriainess carted on deck are considered jor all ‘egal purposes to be stowed under deck: (i) Carrier shail not be
required to Tole, mark or-stamp on the bié of lading any statement of such on deck Carriage: {) Carriage of Goods on deck not in
Coniainer(s) solely al Merchants ris: (iv) Carrier ig nol regponsitie for any expense, joss, damage or delay to the Goods resulling trom
Carriage on deck; (vy Carriage at Goodson deck is subject to all tems and conditions of tris bil of fading

9. DELIVERY

9.1 Neither Carrier nor any Subcontractors are obliged to irtorm Merchant or Notty Parly of Vesselsestimated or actus’ date ortime of arrival,
and 4 given, such information shall be considered gratuitous.

92 Merchant sia take deinery of the Goods witiin fe ime provided in Carrier's appticable Taritts), tf Merchant tats to do so, Carer may
without notice lake any regsoriable measue a1 Merchant's soe ik and expense, mcluding devanning, selling, dsposing, or storing fhe
Goods. Such measures snail conatiule due delivery hereunder and ali Rapiily whalsoever of Camier in respact of he Goods shat cease,
9.3 After discharge ot he Goods, Carrey shall nol He resparisinie for any claims, loss, Eabaty penaties, d je, delay, fines, altorney fees,
costs, andor expenses: (i) arsing out of ihe Goods oy fhe qusiody af Customs or ofier authority and/or fi) in the event the Goods are
mpropeny released or detivered by Customs or ciher auinorty to a find party without fie consent of Carrier

10. NOTICE OF CLAIM AND TIME TO SUE

It notice of loss, damage oF claim is not giver at time of diachargefemoval of. Goods by Merchant o, if not then apparent, wilrin 3 (lnvee)
consecutive days theratter, apresumption of discharge delivery in good order siall ange. In ary event, Carrier sia! be discharged from al
liability whatsoever inrespect of the Goods, including ary claims for indemnity oF contribution, uniess sul s Drought within | (one) year aller
them detivery of the date when they should have been delivered, prowded however that if a shorter period tor commencement of sud applies
under anplicaiie law, ary lability whatsoever of Carer shall cease uriess suil Drought wihin such shader period,

11. CARRIER’S LIEN

Carrer shal havea fen on Goods and any Charges and documents reiaiing hereto for afl sums due under this contract or any ofver contract
of underiaking to which Merchant was party or oinervse involved, which lien shall aso extend to General Average cont tutors, savage and
cost of recovering Suchisums, inclusie of alloney fees, and shai survive delwery, Sudh Sen may be enforced Oy Carrier Dy public or private
$6 ai expenee of and withoutnofice 19 Merchani,

12. MERCHANTS RESPONSIBILITY

12.1 Merchant warrants thal in agfeeing to ie tema and condilions hereal, he is, or has the authonty of the person owning or eniitied to he
possession of the Goods-and iris bal of lading, Merchant further warrants that: (i) the oartioulars relating 1 the Goods as set out on he
reverse hereot have Deen checked and thal auoh parboulars, and any otter paricuiars fumisied by of on hehail ol Merchant are adequate
and comect, and (if) thas compiled with all statutes, ordinances, requiations and requirements of whalsoever nature relative to he Goods,
Coniainers o other packages, is/fer documentation or in any other way relating thereto,

12.2: Merchant acknowledges that carriage of bullon, precious metals of minerals, diamonds, mrecious of semi-precious stones or coinage,
arworks, eacpes ey OF rare oF precious attelacis, documenis. of value inciuding Out not irmded to cumency notes, bonds, bearer
documents, negotiable instruments, bark drafts, checks, or payment orders, is subject to. particulars tumished wih the booking of the Goods
and Camiers writen approval prior to shipment

123 The party peo ae Siomenis shall orovide the VGM of each Container to fe Carrier nol ister han the VGM-Cut-oll-Date ina format
Qursuant fo wv hamburgsucl ine, com howtovgn. Nori-complance herewith will bar he Carrier ftom joading the Container on the intended
Vessel, inwhich cage: the Carner shal he entited o demurrage, detenton and / or storage fees under the apnscable Tarift. The booking party
shail aigo be fab'e to fe Carrier tor any costs, damages and fees resulting tram such nov-complance, Same anplies to he stone ad hie
Congignee named averigat to the exlent fey ave liable under the anpicabie law.

124 Whena Container ig stufied by or on behalf ot Merchant, such Container shall be deemed shipped as “Shinners weight, wad, stow,
count and sear” and Camier suai not be Eebie for loss of or damage tp fie Goods caused by fhe: (:) manner in which Container has been
stuffed: (i) unsuitability of Goods for Carriage in Containers, or (il) Merchant's tailwe to seal he Container at the commencement of Carriage.
Merchant agrees Camer haa no reasonable meane of checking quantity, weight, conditon, identity a existence of contents or manner in
which js ave stutfed, stowed and seoured within Container cr brea¥bulk cargo s packaged, or fal same @ accurate or proper,

125 When a Container S supoted by Carrer and has been stulfed by or on behalf of Merchant, Carer shal not be fate for loss of or
damage to fie Goods caused by the unsultabilly or detective condition of the Container which would have been apparent upon reasonable
napecton by Merchant at or onor io ime Conlainer was stulled. il & ine Merchants obagation io-set andar check fial ine lemperature
coniross-on the container are at fhe required camying temperature and to propeny sel the ventilation / gaa sevel (CO2/02) settings.

126 In absence of awnitten request to he contrary, Camer ig not under an obigatonio provide a Container of ary particular type or quality,
127 When any Container is owned of leased by Carrier, Merchant shall be fabie, at tarifl rates, for any delay £ time alowed for the use
of such Container, and for ary loss, damage or expense incurred by Carnie: as a resull of fale 1 return the Conlainer 10 Canrier in sound
condition and siate of cieaniiness as when fecesed, even if a condition caused by Goods does not fer maritesi tse! and/or reguits iniags,
damage of expense ata subsequent ime. Payment ferefor is dua upon presentation of written cost estimates.

128 Carer 8 committed ib he concept of supply chain securily. Merchant ensures the sealing of ali packed Containers immediately after
stulling iscommleted and betow placing them at Carrier's disposal tor al destinafons, Only hgh spotty seas musi be used. Al seas must
meet fie spectications tr high secunty seats ssued oy the International Organization tor Sianderdization under SO/PAS 17742 and any
subsequent amendment or new defiition thereat.

129 When a Container @ supplied by Merchant, Merchant warrants that: Ve Container complies wih CSC, ISO standards and al
appicabie ules and ee estanished by IMG or other competent authorities or bodies, and (i) fie Container{s) meet or exceed
apnicabie slacking weight and racking test minimums.

12.10 Merchant shall be lisbie jor and shall indemnity, defend and hold Carierharmess against all cgims, logs, liability, penalties, damage,
delay, tines, attomey tees, cosis, andor expenses arising fom any faire of Merchant io comply wih fhe above mentioned obligations or
oferwise provided nm ths bal of nas Or in ary way related to the Goods of Conlainer or which resulls from the acts or omission of
Merchant, ds ageris of servants or trad partes for wion Merchant, its agenis or senants ave responsibie,

13. DANGEROUS OR HAZARDOUS GOODS
13.1 No Goods which are or may become dangemus, hazardous, llammable, expose, noxious or damaging (including radioactive
maternal), of which are or may become fable fo damage any perain or properly whatsoever, regardiess of whelher such Goods are fisted in
any inter nationai or national code, convention, sting or fave, shal be tendered 10 Carder for Camiage without its express congent in writing
and withoul distinctly maning the Goods and the Container or other covering on tiequtside 90 a5 io dicate fe nature and character ol any
such Goods and so as to comply with any appiicabie iaws, requiaions or requirements. tt any such Goods ate delivered to Carrier without
auch wntien consent anid marking, oF iin ine opinion of Carrier he Goods are qr are liane fo become of a dangerous, hazardous, flammabie,
exmiosive, noxious oF damaging Nature, the same may al ary fime or piace be unioaded, destroyed, disposed of abandaned or rendered
hammiess without compensation to Merchant
13.2 Merchant underiaxes fiat such Goods are packed ina manner adequate to withstand ihe risk of Carriage having regard to theirnature
ae cape with all ws, requistions or quirements which may De anpscabie 10 The Goods of Carriage inciuding IMDG Code, ADR,
ai ,
13.3 Merchant shall indemnity and delend Camier agains! all claims, toss, Rablity damage, deiay fines, attorney lees, costs, and/or expenses
anging trom or related to fe Carriage af such Goods and/or breack of any of fhe warranties and obligations provided herein wheiher or not
Merchant was aware of fhe nature of such Goods,

14, REEFER CONTAINERS
Containes with temperalure- or almospnere-contntied apparatus wil not be furished uniess expressiy contacted tor in writing at time ot
booking and, when jumisied, may eniail increased Charges. In absence of an express request, it shallbe conclusively presumed thal use ot
a dry Coniainer is appropriate for he Goods. Merchant must provide Carrier wih desired set-iemperatue when delivering Containers to
Carrer. Carrer shall not beresponsinie tor: (the functoning of emper ature of aimosphere-controted Containers not supped by Carrier or
relaied companies or (8) the consequences of he Goods, when placed in any Container, beng at ahigher temperature than that required tor
the Carriage (hot stulling} cr (fi) the recording of temperatures in any form. The Carer does not accent ip comply wih any goverimentai
fam of protoca, |
Hierehant acknowledges thal temperature or atmosahere-contrated Containers are not designed to freeze down cargo which has not been
presented tor stuffing af or below ita designated carrying emperatureorto montor and contol humidity levels, sibel a selfing tactity exists,
that humidty & influenced by many extemal factors and Camier does not quarantee te maintenance of ariy intended ‘evel of humidity
inside any Coniainer,
Merchant acknawiedges fist Goods, which require retrigeraiion, ventilation or other spacialized attention, were nat ventied by Carer, when
received, as being af fe carrying temperature, humidity level of ofier condition designated by Merchant,

15. BOTH-TO-BLAME COLLISION CLAUSE
The Bothto-Bame Collision Cause published by the Batic and Intemational Maritime Councd and obiainabie from Carrier orits agents upon
request 8 hereby incomorated herein.

16. GENERAL AVERAGE

16.1 General Average shall be adjusted, sated and settied acourding to York-Antwerp Rutes 2016, Merchant shall gve such cash deposi ar
offer secunly 25 Camier ve deem sufficient to cover estimated General Average continulion of Goods Delore deivery 25 Carrier requires,
or, if not so required, within 3 (three) montis ot detvery of Goods, wheiher or nal at ihe time of detvery Merchant had noice ot Carers den,
Carrier shall De under no obtgation i exercise any lien for General Average contmuton due tram Merchanis),

162 Cargo’s contribution in General Average shall be pad even when such Average & result of faull, negieot or error of the Master, pilot,
Offloers or crew: The New Jason Ciause published by ine Batic and Intematonai Mariime Counca and chianab je tom Carrier or its agents
upon request is hereby incomarated herein.

17. LAW AND JURISDICTION

Uniess othervése provided herein, any claim, dispute, suitor proceeding arising under or retafing 10 this ba of lading shal be qovemed by
the laws of Germany and subjectio he exclusie jurisdiction of ihe cow's of the Cay of Hamburg, except fal at Garner's soe ciotion, it may
Commence proceedings against Merchant al any court or inbunal having jurisdiction,

18. NON-WAIVER AND SEVERABILITY !

18.1 No Servant oF agen ot Carer shall have the power to waive or vary any of fre tems hereat uniess such waiver or variabon i in wetting
and.is specticaty authorized or ratified in writing by an officer or drecior of Carrier having-actua! authority to Dind Carer to such waiver or
vatialion.

182: Nothing here shall operate to deprive Camer of any staluiory protecton or detense, immunity, exempton, limiation of or exonecafion
from fabilty contained in anoécahle laws

18.3 The terms and conditions of ths bil of tading (including hase of fhe applicabie tanfi(s)) are senarabie, and if any partor tem @ hed
invalid, such hotding shall not atiect the vatdity or eniorceabiily of any afer part or term hereat.

HS Gt 01-19 - 742389
Gas 1¢98-EvepG4 PFERCL Document 1-4 Filed 12/01/20 Page 11 of 12

Multimodal Transport
or Port-to-Port Shipment

HAMBURG UD

 

Shipper

JBS SA/SEARA ALIMENTOS LTDA
INDUSTRIAL,

AV. PALUDO,

Lae

www.hamburgsud-line.com

 

 

 

 

B/L No. (alsoto be used as payment ref.) Booking No.

SEARA -— SC, 89770-000, BRAZIL.
SUDU60ITJ030163F OITIJO30163

C.N.P.J. 02.916.265-0001-60 Eiport Reterennes

Consignee (‘Not negotiable unless consigned to order”) 0627255 R20—A

TO ORDER.
sD.:
Vessel IMO No.: 9526966

CNPJ-SH: 02916265000160

INTBL: TJ60638H

 

Forwarding AgentReferences

 

Notify Party (See cl. 9)

 

 

 

 

 

 

 

 

 

ZHONGSHAN CITY BENTENGHE WINE
TRADING CO., LTD.
NO. 6, WEST 1 STREET, TIANWANG Point and country of origin
ROAD, SHAGANG VILLAGE, EAST
DISTRICT, AHONGSHAN CITY,
GUANGDONG, CHINA. Domestic Routing Instructions / Also Notify / Agent at Port of Discharge
Place of Receipt * Pre-carriage by*
Part of Loading Ocean Vessel Voyage Originals to be released at Freight payable at
ITAJAT, BRITJ MAERSK LEON 425
ITAJAIL, BRITJ ITAJAI, BRITJU(PAID)
Port of Trans-Shipment* Place of Delivery* Mode Load Area Mode Disch. Area
SHANGHAT PORT, CHINA NANSHA NEW PORT, CHINA
PARTICULARS FURNISHED BY SHIPPER :
Marks & Nos.| Cont./Seal Nos. | No. of Pkgs. | Description of Goods | Gross: kip aan
1 — 40" CONTAINER — SHIPPER'S LOAD, STOW, COUNT, WEIGHT AND SEAL
MNBU3473021 1350 CARTONS OF GRADE A FROZEN CHICKEN MID JOINT 28994.620 KGS 40.000CBM
Seal-Numbers WINGS 35G-45G PER PIECE, SEARA BRAND
MLBRO733244 PACKED IN 20 KGS STANDARD CARTONS
00028924/490 -N.C.M. :0207.14.00
SEARA/ HALAL NW 27110.400 kgs / GW 28994.620 kgs
Tare: 4360 KG Cargo stowed in a refrigerated container
Size:40' Type:RH set at the shipper's requested carrying
Cnt.Ld.:FCLFCL req. temperature of: -22.00 C.
AS PER SHIPPER.
1350 CARTONS 28994.620 KGS 40.000 CBM
FREIGHT AS PER AGREEMENT FREIGHT PREPAID BY SHIPPER

RUC: 9BR01838723100000000000000627255E20
/

Additional export references:
9BRO1838723100000000000000627255E20

 

a Agreement No.(s): RSEC9000160-01078

a

wo

+t Page: lof 1 *
COPY not negotiable

Tariff ttem No. Total No. of Pkgs. Declared value (See clause 4.2 (b)) Ne. orig. B/L

3 SHIPPED ON BOARD: Aer 0

 

 

 

 

 

RECEIVED for shipment as specified above in apparent good onder and condition
unless otherwise stated. The Goods to be delivered at above mentioned Port of
Discharge or Place of Delivery, whichever applies, SUBJECT TO Terms and
Conditions contained on reverse side hereof, to which Merchant agrees by accep- 3

Place and date of issue

   

Signed as Agent for
HAMBURG sUD

  
 

 

2180 74005

ting this Bil of Lading. 5 2
IN WITNESS WHEREOF the number of orginal Bills of Lading-stated on thisside 4 ONV-GL yy Fh Be
next to this clause have been signed, one of which being accomplished, the others & Dt ITAJAT 8C BR as CARRIER Alianca Navegacao e Logistica Ltda.
to stand void, unless compulsorily applicable law provides othensise. 1 9 L 0 2 0
(So ote . .

* Applicable only when used for MULTIMODAL TRANSPORTATION.

 
TERMSsANRo@OnbBLAOIS BoddnARIRAAGIEd 12/0d2QuRage: 12.:Afrdgucine.com

1. DEFINITIONS

‘Carre? means Hamburg Sadamerkanische Dampfschifilanis-Geseilschalt AS & Oo KG, Willy Brand!-Srale 59-65, 20457 era:
GermanyComimercial Regste: Amtagercht Hamburg HRA. 59448 (nereinatier “Hamburg Sad”), Genera’ Parner Hamburg Sod AVS,
Copenhagen (Denmark), Centale Virksomniedsegster (CVR) No. 32345784. Exeoufive Goad: Seren Skou (CED), Board-of Directors: Jim
Hagemann Snabe (Charman), Executive Board of Hamburg Sidamermanische Danptschitiigtets-Geselschafl A/S & Co 8G: Dr Amt
Vespemann( CEO), Frank Smet (CCO), Jakob Wegge-larsen (CFO).

“Carriage” means he whole or any part of the aperatons and senses underiaien by Carrier in respeci of he Goods covered by tris bat of
fading wheter by water, (and, or ar.

‘Charges’ incudes treaghi, deadreight, demurrage and all expenses and money obligations maurred or payable in accordance vith the
aopicanle tard or fis 08) of fading.

“COGSA" means tne U.S. Carriage ot Goods by Sea Act.

"Container incudes any open or closed container, van, valey, flatbed, flaack, transporl2le tank or any Similar recentacie whaisoeyer used
{0 consoddate tha Goods and any conected equipment.

‘Goods’ mears hie care. mi wholeorgarl, recawed fom the shioner and any Container nol supnged - oon behail of Carer.

“Haque Rules” means fie hiemational Convention for the Unitication of Certain Rules retaing io Bais of Lading of 1924 including the Visby
Amendment and fhe 1979 Protaoal,

“Merchant” includes the booking partly, shipper, consignee, recerver, hoider of this Dil of lading, or any person owning or entitied to
possession of he Goods or of fis bil ofiading, and fie servants and alle and principals of any of these, all ol whom shail be jointy and
severally Sable to Camier iv the payment of al Charges, and for he perrmance of fhe obigations of any of them under tvs biol iading:
‘Subcontractor’ includes he owners, managers, charleres, siol or space charierers, and operators of any Veasel (over than Carrier):
undenying of substitute carriers; stevedores and terminal operators; and any direct or indirect servant, agent, or subcontractor (including
rez own Subcontractors), or any afer party i by oron behalf of Carrier, or whose services or equipment have been used 1D perlom
fis contact whether in contractual priviy wih Camier oF nat.

“vessel” maang (he odean vessel named On the face side hereal, and any substitute vessel, feederstip, barge or other means of conveyance
by water used for he Carriage:

GM" means the venfied gross mass obiained by a method prescribed by SOLAS and any laws in force al ihe port af ioading

2. CARRIER’S TARIFF(S)

Ae temma and conditions of Camers applicable tarts), including but not limited to those perairing to demurrage and detention are
incorporated herein, Copies of the tardiis) or relevant provisions inesect ave obtainabie tom Carrier or the appicabie requiatory body on
request. in ine event of a conic! between the terms and condifions of auch tariti(s) and tis bit of fading, he bi of iading snatl preva

3. CHARGES.

3,1 Charges shail be deemed earned on acceptance of Goods or Containers or afier pacrages jorshigment by Carrier and shall bepaid by

Merchant in full, vilhout ary offset, counterciaim or deduction, Goods andior Vessel or ciner conveyance lost or not lost, and shall be

nor-retumable i ary avert.

e Merchant shai remain responsibie for all Charges, regardiess whether ihe bill of fading be marked, m words or symbols, “Prenaid’, or
caleat.

3.3 hr case-of non-payment of Charges or any oer amount(s) due under this contract, Carrer is enitied to pursue tha relevant amounts)

against Merchant or Goods and Merchant shad alto be fable for iereston any overdue amounts) a wel a9 Carriers reasonable allomeys

‘Bes and expenses incured in cofedcting any amourdis) due.

34 ln arangng for any senices with respect to Goods, Carter shall be considered Merchant’ agent ‘or ail puposes. Charges ard any

Sete a7ges to parties ofher than Carne shail not, many event, be considered nt to Camer,

3.8. Changes for cold treatment are for administration ony and do not impose any resnonsinaity on Carrier for completion or success of ooid

teaimeni as per ihe applicable reguatons,

4, CARRIER’S RESPONSIBILITY
4,7 Excantas otherwise noted herein, Camer shall be responsipie tor loss of or damage to Goods under the following circumstances only:
ia) PORT-TO-PORT SHIPMENT
(1) When Goods have been lost or damaged fram the time of loading an tie Vessel until the ime al discharge trom the Vessel, Carriers
Teemmesniy 6 oy German law making ihe Hague-Rules ara appicable. However, if the bil of fading covers a shipment
to or fom ihe USA,-C Qovems Camer’s responsiidty and sal apply during the time fom loading fe Goods on the Vesse! unt
discharge a3 wel as during af mes betore toading and alter diacharge of the Goods fom ine Vessel.
(2) Camer snail not be responsible tor any fault of its personne: of he Vesae?s crew in cases of damage or loss caused by fire or
explosion on board ihe Vessel ("Five"), or Caused Dy the navigation or management of ine Vessel save tor damage or toss caused vinen
exeouting measures which were api taker in the interest of the Goods ("Error in Navigation’)
(3) Camier shail nol be responsinie for any fault of ofrer parsoné involved in he navigation o management of the Vessel, in narbouley, a pilot
on board of ihe Vessel of the Crew of a tug es et Se oe joss caused by fhe navigaton or the
management of ine Vessel, except for damage or joss caused, when execuling measures, which were predominantly iaken in ine interest ot
fhe Goods (Error in Navigator’),
(4) Carrier is not deemed to have custody of fie Goods before wading and after discharge, and Came is not responsible for acts or
omissions of a ierminal operator to which the Goods were submitied efiher by Carrier or by Merchant
(b) MULT MODAL TRANSPORT
(1) iti@estabsshed fat joss or damage to Goods occured during fe portc-port leg, Carner’s responsibilty is governed by clause 4.143)
and if itis estabished that loss or damage to Goods ocoured dure ay cites jeg, ihe law applicable to.such leg of ransport shall appy
exoaot that # the billot lading Soak asinine foorfron hme USA, CO: Shall aopy for af legs of transport It ihe law fius appiicabies
not compusory Care's hability shalinever exceed 2 Special! Drawing Rights ("SDR") per kilo of gross weignt of Goods lost or damaged,
(2) tS not established during which leg of transport iss ot or damage to Goods has occured, Carriers lisbilty shall be determined in
accordance with Geman law incoporaing fe Haque Rules, except for shipments to-or fram the USA in which case COGSA shail apply,
Unies otherwise provided for herein, inna event shall the liability of Camier exceed 2SDR per kilo of gross weight of Goods iost or damag
42 LIMITATION OFLIABLITY
4a) In no event shall Carriers Kabilty under or i consecton with this bal of tading exceed 2 SDR per ilo of the gross weight of the Goods ios
scene. except that ii COGSA anpies, lability shail not exceed: US$ 500 per package or per cusiomary freight unit, as he case may be.
(0) The imiations of lisbaty provided herein apply urvess the nature and valve of the Goods have been declared by Merchant prior to
Sioment and inseried in ine box “Declared vaiue’ and extra ireight paid if required. In no event shall ihe limitaion amount excesd ihe
decigred vatue and nothing herein shal be consirved a8 a waiver of imitation.
{c) The temms-and conditions in Carrier's tantiia) and here (inctudng fhe limitation of GanMy of US$ 500 oe package or per customary
freight unit and law and jurisdiction clauses in ins bill of tading) shall apply to ai muflimodal shepmenis arignating in fe USA uniess
Merchant selects tull value Carmack Gabildy coverage under 49 U.S.C. § 17706 by nofitying Carrier at fre fime of booking the Goods and
pees eae Carmack feignt rate obigined tram Camer

Mi EQUS PROVISIONS
(a) Deay: Carsier does notundertake that Goods or any doouments relating thereto will arrive at a partioular ime at the Pori of Discharge or
af he Pace of Detivery and Carrier shail not under any clroumstances whatsoever De Gate for any direct, indirect or consequential logs or
damage caused by delay, unless such delay ves caused by Carrer, ts servants or agenis with the intention to cause damage, ortecateiy
or wilh inowiedge that such damage would probably result If Carter nevernetess shalt be held legally Sabie for any loss or damage
by delay, such Haiity shal in ro event exceed 3 (tree) times fhe treght paid.
(0) Except as provided herein, underna circumstances shall Carrier be liable for any indirect or consequeniis! loss or damage or for any logs
of profit or Qusiness from any cause whatsoever, unless such joss or damage was caused by Camer, is servants or agents wih the injention
fo cause damage, cr recklessly or with krowedge that auch damage would orobably result.
{c) The ibertes, as defenses, immunifes, aemotons, limiations of and excnerations fom Gability of whatsoever nature, provided in Tis
Dil of iading, or under statute, shall apply inany action or proceeding agains! Carier whether founded in contract, ton, baliment or ofherwige:
{d) Gamer shalt, notwithstanding wwton legeiation is appicable hereunder, be entited to the benefit of Sections 40501 through 30511, Tite
46, U5. Code-a3 may be anened as if (he same were expressy set out herein, including but not limited to the Limiation of Lignilly Act and
Fae Statute.
(2) Caerier shall have no fabilly whaisoever arising oul of or connection with te acts of any person (not employed oF instruct ny Carrie)
who urigvduty, by the use of force or threats ofany kind, damages, seizes, or exercises conirol over te Goods, over any Sudconiractor, or
over ary means of Fansporiation oF sirage of fhe Goods.

5. SUBCONTRACTING

(a) Garrier shail be entted to sub-conact on a fems ine whore: or any part of the Carriage, loading; unioading, ‘storing, warehousing or
2 Pern whatsoever a5 wel 23 any and all duties whatsoever undertacen by if irineiation ip the Goods or Coniainers or in perrmance

‘ins contrac.

(b) Mo Subcontractor shail in any cltcunstances ne under any Gabiily whatsoever 0 Merchant for any loss, damage or delay whether anging
OF resulting directly or indirectly trom ary act, negiect or defauil on the Suoconfactors part, and Merchant underiakes thai no ciaim or
@legation, whether in contract, baiment, tori, or otherwise, shall be made agains! any Suboonfaclor seeing to impose fabity
whalsoever in connection with his confact If any such claim or aegation shoud feito be made, Merchant wil indemnify Carrier

againal ail consequences thereof,
(c) Wihiout prejudice to the foregoing, every Bberly, exemption, limiation ol and exoneraion fom Badilly condifon, right, defense and
" , i ding ven nttoentorce ee jurisdiction provision comlained herein snail aiso be

immunity contained herein or i jo Carer
available joand extend i every Subcontaciorand Vessel which shall be ertiled to enforce same against Merchant,

6. METHODS AND ROUTES OF CARRIAGE
6.1 Carrer may atany time and witout noted to Merchant:
(a) Use any means of transport (water, land and/or ai) or slorage whatsoever;
(0) Transfer the Goods from one conveyance to another including transshipping or carrying fem on a Vessel other than the Vesseinamed on
fhereverse side hereol or by any ciner means of tranaport or conveyance whatsoever;
(co) See with or without pols, proceed by any roule, piece or port, ints discretion and at any speed and in any order, and omit, proceed to or
slay at any pisce or port whatsoever, whether scheduled ornat,
(d) Load ard uroad the Goods at any alaoe or port (whether or not any such ocr is named.on the reverse side hereof as the portof loading
of port or dechae) and store the Goods at any such port or glace;
(2) Terminate the Tangooriation and discharge Goods or Containers, and require Merchant to take detvery, Upon Merchant's faltue ta do sa,
Camier can take any measures including devanning, sefing, disposing or siaring the Goods at ris and expange of Merchant and Goods;
(f) Quen any Corianer to mepect fie corients, and f @ appears thal ariy part heveot cannot safely or on he camed, either at all or
without inouring addtional expense, Carrier may terminate fie tanaooriaton and/or now any reasonable addifional-experises to coninue
Garage at Merchants risk and expense:
cary livesfock, explosives, munitions, warlike stores, dangerous or hazardous Goods or lawlul Goods of any and a8 kinds; and/or

i) Comply wit ary orders, directors or recommendations qven by any govemmentor aufionly,
6.2 The liberties sel out in 6.1 above may be mvaked by Camer for any Qutpose whatsoever and whetierornot connected wih ihe Camage
of the Goods, cluding bul not limfed to oading or unioading he Goods, burkering, repairs andor dry docaing af te Vessel. Anything done
in accordance with clause 6.1 or ary delay arising feretrom (i) shall be deemed within the oontactual Carriage and shail not be a dewiation
ard (i) Carre: shall be entitled to ful Charges and any addilional trent, storage ard al ofier expenses related Ineretp inourred lay of on
ehad of Carrier, all of wich shall-be due and owing from Merchant, and Carlier shall havea len on fe Goods for same.
7. MATTERS AFFECTING PERFORM
tt at ary time the Carriage (whether commenced or nat) & or 6 lel) 0 be-alfected by any hindranog, rex, danger, detay, difliculty or
disadvantage of any Kind and however ansing, including bul not limited to Acts of God. disruntion in ishor, war, cive commotion, pottical
unvest, pitacy, act of terorgm, and threat thereat, which Cannot be-avorded by the exercise of reasonable endeavors (and even though the
Groumsiances affecting nerarmance hereunder exisied al he fe this contract was entered into or when the Goods were received for
Carriage), Carrier may, al its sole discretion and without prior notice to Merchant, ether:
(1) Camry he Goods tothe contacted pce of discharge or place of delivery, wricheveris applicable, by ar alternative route to fial indicated

on the reverse side hereof or thal which i usual for Goods consigned to that port of discharge or place of delivery and shall be enttied to
charge such addifonal eight a3: Camer may determine: or

(2) Suspend the Carriage al the Goods and store them ashore or afloat under fese terms and conditions and endeavor to forward them as
sor a5 feascnanly possibe and shall be entitied to such storage ousis and additional freight a5 Cariermay determine: or

(3) abandon the Carriage of he Goods and place them at Merchant's disgosal at any place or port which Camer may deem sale and
comerient, whereupon ine responsiblity of Carrier insespectal such Goods shall cease. Camer shall neverlneless be ented to dull freagnt
on the Goods received for the Carriage a well a5 any additional costs. and Charges of the Carriage to, and detvery and storage ai, such
pizce or por,

Carfier election i use an atiemative route or to suspend the Camiage under fis clause. shal not prejudiog Camer’s ght to subsequentiy to
abandon he Carriage

8. DECK CARGO

Goods, whether containerized or not, may be camied on or under deck without notice to Merchant and at Camier 5 sole option, and Merchant
exoessty agrees that: (i) Coriainess carted on deck are considered jor all ‘egal purposes to be stowed under deck: (i) Carrier shail not be
required to Tole, mark or-stamp on the bié of lading any statement of such on deck Carriage: {) Carriage of Goods on deck not in
Coniainer(s) solely al Merchants ris: (iv) Carrier ig nol regponsitie for any expense, joss, damage or delay to the Goods resulling trom
Carriage on deck; (vy Carriage at Goodson deck is subject to all tems and conditions of tris bil of fading

9. DELIVERY

9.1 Neither Carrier nor any Subcontractors are obliged to irtorm Merchant or Notty Parly of Vesselsestimated or actus’ date ortime of arrival,
and 4 given, such information shall be considered gratuitous.

92 Merchant sia take deinery of the Goods witiin fe ime provided in Carrier's appticable Taritts), tf Merchant tats to do so, Carer may
without notice lake any regsoriable measue a1 Merchant's soe ik and expense, mcluding devanning, selling, dsposing, or storing fhe
Goods. Such measures snail conatiule due delivery hereunder and ali Rapiily whalsoever of Camier in respact of he Goods shat cease,
9.3 After discharge ot he Goods, Carrey shall nol He resparisinie for any claims, loss, Eabaty penaties, d je, delay, fines, altorney fees,
costs, andor expenses: (i) arsing out of ihe Goods oy fhe qusiody af Customs or ofier authority and/or fi) in the event the Goods are
mpropeny released or detivered by Customs or ciher auinorty to a find party without fie consent of Carrier

10. NOTICE OF CLAIM AND TIME TO SUE

It notice of loss, damage oF claim is not giver at time of diachargefemoval of. Goods by Merchant o, if not then apparent, wilrin 3 (lnvee)
consecutive days theratter, apresumption of discharge delivery in good order siall ange. In ary event, Carrier sia! be discharged from al
liability whatsoever inrespect of the Goods, including ary claims for indemnity oF contribution, uniess sul s Drought within | (one) year aller
them detivery of the date when they should have been delivered, prowded however that if a shorter period tor commencement of sud applies
under anplicaiie law, ary lability whatsoever of Carer shall cease uriess suil Drought wihin such shader period,

11. CARRIER’S LIEN

Carrer shal havea fen on Goods and any Charges and documents reiaiing hereto for afl sums due under this contract or any ofver contract
of underiaking to which Merchant was party or oinervse involved, which lien shall aso extend to General Average cont tutors, savage and
cost of recovering Suchisums, inclusie of alloney fees, and shai survive delwery, Sudh Sen may be enforced Oy Carrier Dy public or private
$6 ai expenee of and withoutnofice 19 Merchani,

12. MERCHANTS RESPONSIBILITY

12.1 Merchant warrants thal in agfeeing to ie tema and condilions hereal, he is, or has the authonty of the person owning or eniitied to he
possession of the Goods-and iris bal of lading, Merchant further warrants that: (i) the oartioulars relating 1 the Goods as set out on he
reverse hereot have Deen checked and thal auoh parboulars, and any otter paricuiars fumisied by of on hehail ol Merchant are adequate
and comect, and (if) thas compiled with all statutes, ordinances, requiations and requirements of whalsoever nature relative to he Goods,
Coniainers o other packages, is/fer documentation or in any other way relating thereto,

12.2: Merchant acknowledges that carriage of bullon, precious metals of minerals, diamonds, mrecious of semi-precious stones or coinage,
arworks, eacpes ey OF rare oF precious attelacis, documenis. of value inciuding Out not irmded to cumency notes, bonds, bearer
documents, negotiable instruments, bark drafts, checks, or payment orders, is subject to. particulars tumished wih the booking of the Goods
and Camiers writen approval prior to shipment

123 The party peo ae Siomenis shall orovide the VGM of each Container to fe Carrier nol ister han the VGM-Cut-oll-Date ina format
Qursuant fo wv hamburgsucl ine, com howtovgn. Nori-complance herewith will bar he Carrier ftom joading the Container on the intended
Vessel, inwhich cage: the Carner shal he entited o demurrage, detenton and / or storage fees under the apnscable Tarift. The booking party
shail aigo be fab'e to fe Carrier tor any costs, damages and fees resulting tram such nov-complance, Same anplies to he stone ad hie
Congignee named averigat to the exlent fey ave liable under the anpicabie law.

124 Whena Container ig stufied by or on behalf ot Merchant, such Container shall be deemed shipped as “Shinners weight, wad, stow,
count and sear” and Camier suai not be Eebie for loss of or damage tp fie Goods caused by fhe: (:) manner in which Container has been
stuffed: (i) unsuitability of Goods for Carriage in Containers, or (il) Merchant's tailwe to seal he Container at the commencement of Carriage.
Merchant agrees Camer haa no reasonable meane of checking quantity, weight, conditon, identity a existence of contents or manner in
which js ave stutfed, stowed and seoured within Container cr brea¥bulk cargo s packaged, or fal same @ accurate or proper,

125 When a Container S supoted by Carrer and has been stulfed by or on behalf of Merchant, Carer shal not be fate for loss of or
damage to fie Goods caused by the unsultabilly or detective condition of the Container which would have been apparent upon reasonable
napecton by Merchant at or onor io ime Conlainer was stulled. il & ine Merchants obagation io-set andar check fial ine lemperature
coniross-on the container are at fhe required camying temperature and to propeny sel the ventilation / gaa sevel (CO2/02) settings.

126 In absence of awnitten request to he contrary, Camer ig not under an obigatonio provide a Container of ary particular type or quality,
127 When any Container is owned of leased by Carrier, Merchant shall be fabie, at tarifl rates, for any delay £ time alowed for the use
of such Container, and for ary loss, damage or expense incurred by Carnie: as a resull of fale 1 return the Conlainer 10 Canrier in sound
condition and siate of cieaniiness as when fecesed, even if a condition caused by Goods does not fer maritesi tse! and/or reguits iniags,
damage of expense ata subsequent ime. Payment ferefor is dua upon presentation of written cost estimates.

128 Carer 8 committed ib he concept of supply chain securily. Merchant ensures the sealing of ali packed Containers immediately after
stulling iscommleted and betow placing them at Carrier's disposal tor al destinafons, Only hgh spotty seas musi be used. Al seas must
meet fie spectications tr high secunty seats ssued oy the International Organization tor Sianderdization under SO/PAS 17742 and any
subsequent amendment or new defiition thereat.

129 When a Container @ supplied by Merchant, Merchant warrants that: Ve Container complies wih CSC, ISO standards and al
appicabie ules and ee estanished by IMG or other competent authorities or bodies, and (i) fie Container{s) meet or exceed
apnicabie slacking weight and racking test minimums.

12.10 Merchant shall be lisbie jor and shall indemnity, defend and hold Carierharmess against all cgims, logs, liability, penalties, damage,
delay, tines, attomey tees, cosis, andor expenses arising fom any faire of Merchant io comply wih fhe above mentioned obligations or
oferwise provided nm ths bal of nas Or in ary way related to the Goods of Conlainer or which resulls from the acts or omission of
Merchant, ds ageris of servants or trad partes for wion Merchant, its agenis or senants ave responsibie,

13. DANGEROUS OR HAZARDOUS GOODS
13.1 No Goods which are or may become dangemus, hazardous, llammable, expose, noxious or damaging (including radioactive
maternal), of which are or may become fable fo damage any perain or properly whatsoever, regardiess of whelher such Goods are fisted in
any inter nationai or national code, convention, sting or fave, shal be tendered 10 Carder for Camiage without its express congent in writing
and withoul distinctly maning the Goods and the Container or other covering on tiequtside 90 a5 io dicate fe nature and character ol any
such Goods and so as to comply with any appiicabie iaws, requiaions or requirements. tt any such Goods ate delivered to Carrier without
auch wntien consent anid marking, oF iin ine opinion of Carrier he Goods are qr are liane fo become of a dangerous, hazardous, flammabie,
exmiosive, noxious oF damaging Nature, the same may al ary fime or piace be unioaded, destroyed, disposed of abandaned or rendered
hammiess without compensation to Merchant
13.2 Merchant underiaxes fiat such Goods are packed ina manner adequate to withstand ihe risk of Carriage having regard to theirnature
ae cape with all ws, requistions or quirements which may De anpscabie 10 The Goods of Carriage inciuding IMDG Code, ADR,
ai ,
13.3 Merchant shall indemnity and delend Camier agains! all claims, toss, Rablity damage, deiay fines, attorney lees, costs, and/or expenses
anging trom or related to fe Carriage af such Goods and/or breack of any of fhe warranties and obligations provided herein wheiher or not
Merchant was aware of fhe nature of such Goods,

14, REEFER CONTAINERS
Containes with temperalure- or almospnere-contntied apparatus wil not be furished uniess expressiy contacted tor in writing at time ot
booking and, when jumisied, may eniail increased Charges. In absence of an express request, it shallbe conclusively presumed thal use ot
a dry Coniainer is appropriate for he Goods. Merchant must provide Carrier wih desired set-iemperatue when delivering Containers to
Carrer. Carrer shall not beresponsinie tor: (the functoning of emper ature of aimosphere-controted Containers not supped by Carrier or
relaied companies or (8) the consequences of he Goods, when placed in any Container, beng at ahigher temperature than that required tor
the Carriage (hot stulling} cr (fi) the recording of temperatures in any form. The Carer does not accent ip comply wih any goverimentai
fam of protoca, |
Hierehant acknowledges thal temperature or atmosahere-contrated Containers are not designed to freeze down cargo which has not been
presented tor stuffing af or below ita designated carrying emperatureorto montor and contol humidity levels, sibel a selfing tactity exists,
that humidty & influenced by many extemal factors and Camier does not quarantee te maintenance of ariy intended ‘evel of humidity
inside any Coniainer,
Merchant acknawiedges fist Goods, which require retrigeraiion, ventilation or other spacialized attention, were nat ventied by Carer, when
received, as being af fe carrying temperature, humidity level of ofier condition designated by Merchant,

15. BOTH-TO-BLAME COLLISION CLAUSE
The Bothto-Bame Collision Cause published by the Batic and Intemational Maritime Councd and obiainabie from Carrier orits agents upon
request 8 hereby incomorated herein.

16. GENERAL AVERAGE

16.1 General Average shall be adjusted, sated and settied acourding to York-Antwerp Rutes 2016, Merchant shall gve such cash deposi ar
offer secunly 25 Camier ve deem sufficient to cover estimated General Average continulion of Goods Delore deivery 25 Carrier requires,
or, if not so required, within 3 (three) montis ot detvery of Goods, wheiher or nal at ihe time of detvery Merchant had noice ot Carers den,
Carrier shall De under no obtgation i exercise any lien for General Average contmuton due tram Merchanis),

162 Cargo’s contribution in General Average shall be pad even when such Average & result of faull, negieot or error of the Master, pilot,
Offloers or crew: The New Jason Ciause published by ine Batic and Intematonai Mariime Counca and chianab je tom Carrier or its agents
upon request is hereby incomarated herein.

17. LAW AND JURISDICTION

Uniess othervése provided herein, any claim, dispute, suitor proceeding arising under or retafing 10 this ba of lading shal be qovemed by
the laws of Germany and subjectio he exclusie jurisdiction of ihe cow's of the Cay of Hamburg, except fal at Garner's soe ciotion, it may
Commence proceedings against Merchant al any court or inbunal having jurisdiction,

18. NON-WAIVER AND SEVERABILITY !

18.1 No Servant oF agen ot Carer shall have the power to waive or vary any of fre tems hereat uniess such waiver or variabon i in wetting
and.is specticaty authorized or ratified in writing by an officer or drecior of Carrier having-actua! authority to Dind Carer to such waiver or
vatialion.

182: Nothing here shall operate to deprive Camer of any staluiory protecton or detense, immunity, exempton, limiation of or exonecafion
from fabilty contained in anoécahle laws

18.3 The terms and conditions of ths bil of tading (including hase of fhe applicabie tanfi(s)) are senarabie, and if any partor tem @ hed
invalid, such hotding shall not atiect the vatdity or eniorceabiily of any afer part or term hereat.

HS Gt 01-19 - 742389
